Exhibit 10.1

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

EXECUTION VERSION

 

COMMERCIAL AND MANUFACTURING LICENSE AGREEMENT

 

This COMMERCIAL AND MANUFACTURING LICENSE AGREEMENT (“Agreement”) is executed as
of this 29th day of June, 2016 (“Execution Date”), by and between Dresser-Rand
Company, a New York general partnership (“D-R”), and Ener-Core Power, Inc., a
Delaware corporation (“E-C”) (each a “Party” and, together, the “Parties”).

 

WHEREAS, D-R is in the business of building gas turbines;

 

WHEREAS, E-C is in the business of building power oxidizers, which would be
complementary to D-R Gas Turbines;

 

WHEREAS, the Parties have entered into a Commercial License Agreement, dated
November 14, 2014 (the “CLA”), pursuant to which the Parties have been working
on the Initial System Project (as defined in the CLA), which included (i) E-C
developing a power oxidizer with certain controls for the D-R KG2-3GEF gas
turbine, and (ii) D-R developing the D-R KG2-3GEF gas turbine with certain
controls, all specific to a product configured as a single integrated unit
consisting of a combination of the power oxidizer with the D-R KG2-3GEF gas
turbine;

 

WHEREAS, the Parties are now in a position to commence a Full-Scale Acceptance
Test or “FSAT” of a Combined System (as defined below) unit in accordance with
the terms of the CLA;

 

WHEREAS, upon a Completed Test (as defined below), the Parties desire to
terminate the CLA and, notwithstanding the Execution Date hereof, allow the
terms of this Agreement to apply retroactively to the Effective Date (defined
below), in accordance with the terms and conditions hereof, to govern the
manufacturing and commercialization of a Combined System unit;

 

WHEREAS, furthermore, upon a Completed Test, the Parties intend to amend and
restate this Agreement to reflect the termination of the CLA and the
inapplicability of its terms and conditions to this Agreement; and

 

WHEREAS, if a Completed Test is not achieved, the Parties acknowledge and agree
that this Agreement will be null and void, and have no force or effect, and that
the terms of the CLA will continue to exist and govern the Parties’ relationship
with respect to the subject matter thereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants, terms
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

1.           DEFINITIONS. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings set forth in this Section.

 

“Affiliate” shall mean, with respect to any Person, any other person or entity
that, directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person. For the purpose of
this Agreement the term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such person or entity, whether through ownership of voting securities, by
contract or otherwise. A person or entity shall be deemed an Affiliate of
another person or entity only during such time as such control exists.

 



 1 

 

 

“Combined System” shall have the meaning given to that term in the applicable
Annex A. The initial Annex A to this Agreement will be labeled, “Annex A-1,” and
any subsequent Annex A the Parties mutually agree to will be labeled
sequentially Annex A-2, A-3, etc. For the avoidance of doubt, each Annex A to
this Agreement will define the Specifications for the applicable Combined System
thereunder only, and the Specifications contained in another annex for a
Combined System therein will not apply with respect to any other Annex A.

 

“Completed Test” shall have meaning given to that term in the CLA.

 

“Customer” means the Person who purchases, or contracts for the purchase of, a
Combined System from D-R.

 

“D-R Background Intellectual Property” shall mean (a) all Inventions,
Intellectual Property, and all other proprietary rights owned or controlled
(with the right to (sub)license as contemplated herein) by D-R as of the
Execution Date, and (b) all Improvements of the Inventions and Intellectual
Property described in (a), above, and associated intellectual property rights
owned or controlled (with the right to (sub)license as contemplated herein) by
D-R after the Execution Date and during the Term.

 

“D-R Gas Turbine” means the gas turbine as further described in the applicable
Annex A attached hereto. The initial Annex A to this Agreement will be labeled,
“Annex A-1,” and any subsequent Annex A the Parties mutually agree to will be
labeled sequentially Annex A-2, A-3, etc. For the avoidance of doubt, each Annex
A to this Agreement will define the Specifications for the applicable D-R Gas
Turbine thereunder only, and the Specifications contained in another annex for a
D-R Gas Turbine therein will not apply with respect to any other Annex A.

 

“D-R Hardware” shall mean the D-R Gas Turbine products, components and spare
parts, integrated controls, and packaging, all designed for the Combined System.

 

“D-R Products” shall mean D-R Hardware and on-site commissioning and technical
support that D-R has agreed to provide or deliver to a Customer or End-User
pursuant to the terms of this Agreement, but excluding any E-C Products.

 

“E-C Background Intellectual Property” shall mean (a) all Inventions,
Intellectual Property, and all other proprietary rights owned or controlled
(with the right to (sub)license as contemplated herein) by E-C as of the
Execution Date and (b) all Improvements of the Inventions, Intellectual Property
described in (a), above, and associated intellectual property rights owned or
controlled (with the right to (sub)license as contemplated herein) by E-C after
the Execution Date and during the Term.

 

“E-C Hardware” shall mean E-C’s Power Oxidizer products, components, spare
parts, and controls, all designed for the Combined System.

 

“E-C Indemnifiable Claim” means any claim, action, allegation or Damages
sustained by any D-R Indemnitee in connection with D-R exercising its rights
with respect to the Licensed IP and determined, pursuant to [***] except in all
cases to the extent due to E-C’s compliance with specifications required by D-R.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 2 

 

 

“E-C Products” shall mean E-C Hardware and on-site commissioning and technical
support, training of D-R field support personnel, Engineering Support Services,
Marketing Support Services, and all other services that E-C has agreed to
provide or deliver to D-R pursuant to the terms of this Agreement.

 

“Effective Date” means November 14, 2014.

 

“End-User” means the Person for whose benefit the Combined System was purchased
or installed, if that Person is not the Customer.

 

“Fundamental Process” means a process (including sensors, instrumentation,
controls and heat exchangers) designed for the primary purpose of achieving heat
release from any fuel whereby such fuel is gradually oxidized in a
high-temperature vessel maintained at such high temperature.

 

“Fundamental Process Technology Developments” shall mean any Inventions relating
to the Fundamental Process conceived, invented, discovered, developed or created
during the Term of this Agreement (i) solely by one or more employees,
contractors or agents of D-R or an Affiliate of D-R, or (ii) jointly by
employees, contractors or agents of D-R or an Affiliate on the one hand and by
one or more employees, contractors or agents of E-C or an Affiliate of E-C on
the other hand, in each case based upon or resulting from the use of E-C
Background Intellectual Property disclosed to D-R as E-C Confidential
Information (as defined in Section 13.1) or licensed to D-R pursuant to Section
3.7 of this Agreement.

 

“Gas Turbine Technology Developments” shall mean any Inventions relating to gas
turbines conceived, invented, discovered, developed or created during the Term
of this Agreement (i) solely by employees or agents of E-C or an Affiliate of
E-C, or (ii) jointly by one or more employees, contractors or agents of E-C or
an Affiliate of E-C on the one hand and one or more employees, contractors or
agents of D-R or an Affiliate of D-R on the other hand, in each case based upon
or resulting from the use of D-R Background Intellectual Property disclosed to
E-C as D-R Confidential Information (as defined in Section 13.1) or licensed to
E-C pursuant to Section 3.7 of this Agreement.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“Initial Manufacturing Phase” or “IMP” means the period during which D-R
manufactures its first three Power Oxidizer units as part of no less than two
individual Combined System projects.

 

“Improvements” means any and all improvements, derivative works, additions,
modifications, enhancements, changes, updates and upgrades, whether or not
patentable.

 

“Intellectual Property” shall mean all right, title and interest of a Party or
the Parties in intellectual property, whether protected, created or arising
under the laws of the United States or any other jurisdiction, including:
(i) Patents; (ii) trademarks, service marks, trade names, service names, brand
names, trade dress rights, corporate names, trade styles, logos and other source
or business identifiers and general intangibles of a like nature, together with
the goodwill associated with any of the foregoing, along with all applications,
registrations, renewals and extensions thereof (“Trademarks”); (iii) Internet
domain names; (iv) copyrights and mask work, database and design rights, whether
or not registered or published, all registrations and recordations thereof and
all applications in connection therewith, along with all reversions, extensions
and renewals thereof; (iv) trade secrets and other proprietary Confidential
Information; (v) Inventions; and (vi) contracts granting any right relating to
or under the foregoing.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 3 

 

 

“Invention” shall mean all tangible or intangible ideas, know-how, knowledge,
concepts, analyses, evaluations, developments, designs, Improvements, formulae,
software, processes, inventions, discoveries, methods, compositions, techniques,
designs or manufacturing specifications, and procedures, whether or not
patentable.

 

“Joint Inventions” shall mean all Inventions conceived, reduced to practice,
invented, discovered, developed, created or authored during the Term of this
Agreement, jointly by some combination of an employee, contractor or agent of
E-C or an Affiliate of E-C on the one hand, and an employee, contractor or agent
of D-R or an Affiliate of D-R on the other hand, and all rights in any of the
foregoing; provided, however, that Joint Inventions shall not include
Fundamental Process Technology Developments or Gas Turbine Technology
Developments.

 

“Licensed IP” means all designs, drawings, documents, specifications and other
Intellectual Property owned by or licensed to E-C that are necessary for D-R to
manufacture, commercialize, market and sell the E-C Products as part of the
Combined System. The Licensed IP includes, without limitation, E-C Background
Intellectual Property, Fundamental Process Technology Developments and Joint
Inventions.

 

“Patent” shall mean any United States or foreign patent application, provisional
patent application, and any patent issuing there from anywhere in the world
(including by way of example and not limitation, patents of importation, patents
of confirmation, patents of improvement, patents and certificates of addition
and utility model patents, together with any extension, registration,
confirmation, reissue, continuation, division, continuations-in-part,
reexamination or other post-issuance certificate, certificate of invention and
application for certificate of invention, revalidation, renewal, substitution,
supplementary protection certificate, or any addition or term restoration
thereof, utility models, and industrial designs. The term “Patent” does not
include copyrights or trademarks.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 

“Power Oxidizer” means a pressurized packed bed reactor vessel, including
interfaces with a D-R Gas Turbine, implementing the Fundamental Process, as
further described in the applicable Annex A attached hereto. The initial Annex A
to this Agreement will be labeled, “Annex A-1,” and any subsequent Annex A the
Parties mutually agree to will be labeled sequentially Annex A-2, A-3, etc. For
the avoidance of doubt, each Annex A to this Agreement will define the
Specifications for the applicable Power Oxidizer thereunder only, and the
Specifications contained in another annex for a Power Oxidizer therein will not
apply with respect to any other Annex A.

 

“Rated Power” means the nominal electric power rating of a Combined System,
further defined as the electric power output of a Combined System measured on
such Combined System’s generator contacts connected to a resistive-only load
(power factor of unity) as measured at ISO conditions according to generally
accepted power generation industry measurement standards.

 

“Sales Price” means the price for sales of the Combined System to Customers as
established by D-R in a fair and transparent manner.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 4 

 

 

“Specifications” means, as the context requires, the performance specifications
for the Power Oxidizer, D-R Gas Turbine, or any Combined System, all as set
forth on the applicable Annex A or the performance guarantees set forth for the
Combined System in any Customer purchase order. The initial Annex A to this
Agreement will be labeled “Annex A-1,” and any subsequent Annex A the Parties
mutually agree to will be labeled sequentially Annex A-2, A-3, etc.

 

“Transition Phase” means an optional period as mutually elected by both Parties
that occurs before IMP but after the Execution Date, during which E-C
manufactures a certain number of Power Oxidizers as part of a certain number of
Combined System projects, all as mutually agreed by the Parties.

 

“Work Product” shall mean any drawing, designs, specifications, results or
output of investigations, including, without limitation, any designs, models,
drawings, prints, samples, transparencies, specifications, reports, documents,
spreadsheets, manuscripts, working notes, documentation, manuals, photographs,
negatives, tapes, discs, software or any other similar items, or any
modifications thereto, which are prepared by a Party under this Agreement.

 

2.PARTIES’ OBLIGATIONS.

 

2.1E-C Specific Obligations. E-C hereby agrees to do the following:

 

2.1.1Within thirty (30) days following the Execution Date, E-C shall provide D-R
with copies of all Patents that cover or claim the manufacture, use, offer for
sale, sale or import of E-C Products as part of a Combined System.

 

2.1.2Provide Marketing Support Services as further described in Section 6.1.

 

2.1.3Provide Engineering Support Services as further described in Section 7.2.

 

2.1.4Obtain and maintain the Backstop Security in accordance with Section 7.1.3.

 

2.1.5During the Transition Phase only, develop the spare parts list pertaining
to the E-C scope of supply to allow D-R to offer service agreements for the
Combined System.

 

2.2D-R Specific Obligations. D-R agrees to do the following:

 

2.2.1Develop the controls strategy for the D-R Gas Turbine control system and
integrate it with the Power Oxidizer control system.

 

2.2.2With support from E-C as expressly provided herein, manufacture and
commercialize the Combined System following the Transition Phase.

 

2.2.3With support from E-C as expressly provided herein, develop and prioritize
sales opportunities for the Combined System.

 

2.2.4Assume the sales lead role with respect to each Customer. D-R may, at its
sole discretion, allow qualified E-C distributors to support D-R’s commercial
lead throughout the sales cycles for particular Customers. All such E-C
distributors will be obligated to maintain strict adherence to D-R business
policies, including D-R’s Code of Business Conduct attached hereto as Annex D.

 

2.2.5Take commercial lead in developing sales to Customers.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 5 

 

 

2.3Third-Party Contractors. In the event that either Party employs the services
of third-party contractors for performance of any task(s) assigned to that
Party, that Party shall, before such third party or third-party personnel are
provided any information regarding the Combined System or any components or
portions thereof: (i) notify the other Party of the third party’s involvement;
and (ii) require that such third party and all third-party personnel involved in
performance of the task(s) execute non-disclosure agreements containing
confidentiality obligations at least as restrictive as those contained herein
and invention disclosure and assignment agreements consistent with the
obligations of the Parties hereunder.

 

2.4Joint Oversight Team. The Parties will establish a Joint Oversight Team as
listed in Annex C; and through the Joint Oversight Team, cooperate in biennial
joint review processes for both manufacturing and commercialization of the
Combined System, and share lessons learned from the Power Oxidizer and
Fundamental Process technology applications outside of the License range.

 

3.GRANT OF LICENSES

 

3.1Grant to D-R of License. Subject to the terms and conditions of this
Agreement, E-C hereby grants D-R a worldwide license under the Licensed IP for
D-R to: (i) make, have made, sell, offer for sale and import E-C Products, and
(ii) market and commercialize the E-C Products, in both cases as part of the
Combined System with Rated Power that is greater than 1MWe and less than 4 MWe
(the “License”). For the sake of clarity, D-R shall not have the right to
commercialize or sell Power Oxidizers in non-turbine applications, or to
commercialize or sell Power Oxidizers as part of Combined Systems in per
Combined System-unit power range outside of 1 to 4 MWe and any breach by D-R of
this express limitation on the grant of rights set forth herein shall constitute
grounds for immediate termination of the this Agreement on notice to D-R without
the right to cure. For avoidance of doubt, and subject to the remainder of this
Section 3.1, the License includes the right to sell multiple Combined Systems to
a Customer, resulting in Customer projects being rated in excess of 4MWe. The
License shall initially be an exclusive license (the “Exclusive License”) and,
for the avoidance of doubt, such exclusive license is exclusive of all others,
including E-C.

 

3.2Sales Thresholds; True-Up Payments. The License will remain an Exclusive
License for so long as D-R sells a minimum of [***] units of the Combined System
in each calendar year after the Execution Date (the “Sales Threshold”);
provided, that the first calendar year will begin on the Execution Date and will
terminate at the end of the next full calendar year (e.g., if the Execution Date
of this Agreement is June 1, 2016, the first calendar year for purposes of
calculating the Sales Threshold will end on December 31, 2017). [***] (the
“Sales Threshold Waiver”).

 

3.2.1If the Sales Threshold is not met in any calendar year and is not waived
pursuant to the Sales Threshold Waiver described in Section 3.2, D-R will have
the right, exercisable by delivery of written notice to E-C prior to the end of
the applicable calendar year, to maintain exclusivity for the License by paying
E-C a true-up payment equal to[***] (the “True-Up Payment”). Notwithstanding
anything in this paragraph to the contrary, in no event will D-R be permitted to
maintain the Exclusive License by making a True-Up Payment for more than two
consecutive calendar year periods.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 6 

 

 

3.2.2If D-R does not meet the Sales Threshold, does not qualify for the Sales
Threshold Waiver, and does not elect to pay the True-Up Payment, then the
License will convert to a nonexclusive license. In addition, D-R will provide
E-C with notice by August 31 of each calendar year of either of the following
events: (i) D-R plans to make sales of the Combined System before the end of the
then-current calendar year such that it would meet the applicable Sales
Threshold; or (ii) if D-R does not expect to meet the Sales Threshold for that
particular year, a notice that D-R will either pay or not pay the True-Up
Payment for that particular calendar year. Failure by D-R to provide such notice
shall constitute a material breach of this Agreement.

 

3.3Fundamental Process Technology Developments. Subject to the terms and
conditions of this Agreement, D-R hereby irrevocably assigns to E-C all rights
in and to any Fundamental Process Technology Developments developed during the
Term of this Agreement.

 

3.4Gas Turbine Technology Developments. Subject to the terms and conditions of
this Agreement, E-C hereby irrevocably assigns to D-R all rights in and to any
Gas Turbine Technology Developments developed during the Term of this Agreement.

 

3.5Joint Inventions. The Parties agree that D-R and E-C shall jointly own any
Joint Inventions developed during the Term of this Agreement. Each Party shall
have unrestricted rights to use such Joint Inventions during the Term of this
Agreement and perpetually thereafter, without accounting to the other Party.

 

3.6Sublicense Rights. Other than as expressly provided herein, the licenses
granted under Section 3 include the right to grant sublicenses to Affiliates and
other contractors solely for the purpose of exercising the rights granted
pursuant to such license. In other words, such sublicense rights do not include
the general right to sublicense to third parties, but permit sublicenses in
order for D-R to effectuate the commercialization, manufacture and sale of
Combined Systems.

 

3.7Background Intellectual Property. E-C shall have the right to use D-R
Background Intellectual Property and D-R shall have the right to use E-C
Background Intellectual Property, in each case, only as is necessary to perform
such Party’s obligations and exercise such Party’s rights under this Agreement.

 

3.8Negative Pledge. E-C shall not, during the Term, without the prior written
consent of D-R, which consent shall not be unreasonably withheld, delayed or
conditioned, allow the creation of any encumbrance, lien or pledge of the E-C
Intellectual Property which would, upon the enforcement or execution of such
encumbrance, lien or pledge by the beneficial holder result in any modification
to, revocation of, impairment of, or other adverse effect on D-R’s right to
exercise its rights with respect to the Exclusive License.

 

3.9Cooperation. Each Party shall take all reasonable actions necessary to
evidence, protect, or convey the ownership rights set forth in this Section 3,
including but not limited to the acquisition of assignments of any and all
Intellectual Property rights from any contractors, subcontractors, employees or
any other entity providing services to one or both Parties that results in the
development of Intellectual Property rights to be conveyed hereunder. All
conveyances shall be free and clear of any claims, liens, security interests or
other encumbrances or interests by the transferring Party and any third parties
claiming through such Party.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 7 

 

 

3.10Bespoke Improvements. D-R shall have the right, at any time during Term
while the Exclusive License remains in effect, to request that E-C undertake
design and development work on modifications to the Combined Systems developed
under this Agreement (each, a “Bespoke Development”). Within thirty (30) days
following the receipt of any such request E-C shall respond to D-R indicating
the terms and conditions, if any, on which it is willing to undertake such
Bespoke Development including, without limitation, modifications to terms and
conditions of this Agreement on which such work would be conditioned and which
may include, without limitation, compensation to E-C in the form of cash payment
or increased license fees with respect to the Combined Systems which result from
or are the subject of such Bespoke Development. The obligation of E-C to
undertake a Bespoke Development shall be conditioned upon execution of mutually
agreed-upon documentation, which may include, without limitation,
memorialization of the respective positions of the Parties as to the economic
value of such Bespoke Development.

 

4.LICENSE FEES; TAXES

 

4.1License Fees. As consideration for the License, upon a sale by D-R of a
Combined System unit(s) to a Customer (i.e., upon D-R’s written acceptance of a
purchase order with a Customer for a single or multiple Combined System
unit(s)), D-R will pay E-C a license fee equal to a percentage of the Sales
Price of Combined Systems purchased by Customers in accordance with the
following schedule (the “License Fee”): [***].

 

4.2Payment Terms. D-R will pay the License Fees with respect to a particular
sale of the Combined System in accordance with the following schedule: (i) 50%
of the License Fee for the sale of a Combined System will be due 30 days from
D-R’s written acceptance of the purchase order from Customer for the single or
multiple Combined System unit(s)) and (ii) the remaining 50% will be due 12
months thereafter, or upon full collection by D-R of payment from the applicable
Customer, whichever occurs first. Upon E-C request, D-R will provide E-C with an
itemized purchase order for the sales of Combined Systems hereunder to
Customers.

 

4.3Taxes.

 

4.3.1“Tax” or “Taxes” shall mean all taxes, charges, duties, fees, levies or
other assessments, including income, excise, property, sales, consumption, use,
value added, profits, license, withholding (with respect to compensation or
otherwise), payroll, employment, net worth, capital gains, transfer, stamp,
social security, environmental, occupation and franchise taxes, imposed by any
Governmental Body, and including any interest, penalties and additions
attributable thereto, and all amounts payable pursuant to an agreement or
arrangement with respect to taxes.

 

4.3.2As between the Parties, D-R shall be responsible for the collection,
remittance and payment of any or all Taxes of any kind imposed by any
governmental authority in respect of the purchase, importation, sale, lease or
other distribution of the Combined System.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 8 

 

 

4.3.3As between the Parties, D-R shall be responsible for obtaining any
necessary import licenses or permits necessary for the entry of the Combined
System into each country, or its delivery to D-R, and D-R shall be responsible
for any and all customs duties, clearance charges, taxes, brokers’ fees and
other amounts payable in connection with the exportation, importation and
delivery of Combined System to or by D-R.

 

4.3.4The Parties agree to cooperate and produce on a timely basis any Tax forms
or reports reasonably requested by the other Party in connection with any
payment made under this Agreement. Each Party further agrees to provide
reasonable cooperation to the other Party, at the other Party’s expense, in
connection with any official or unofficial Tax audit or contest relating to
payments made by the other Party under this Agreement.

 

4.3.5Any payments made by a Party pursuant to this Agreement shall not be
reduced on account of any Taxes unless required by applicable law. E-C shall be
responsible for paying any and all Taxes (other than withholding taxes required
to be paid by D-R under applicable law) levied on account of, or measured in
whole or in part by reference to, any payments it receives hereunder. D-R shall
deduct or withhold from any such payments to E-C any Taxes that D-R is required
to deduct or withhold under applicable law. Notwithstanding the foregoing, if
E-C is entitled under any applicable Tax treaty to a reduction in the rate of,
or the elimination of, applicable withholding Tax, it may deliver to D-R or the
appropriate governmental authority (with the assistance of D-R to the extent
that such assistance is reasonably required and is requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve D-R of its obligation to withhold Tax, and D-R shall apply the reduced
rate of withholding, or dispense with withholding, as the case may be, provided
that D-R has received evidence, in a form reasonably satisfactory to D-R, of
E-C’s delivery of all applicable forms (and, if necessary, its receipt of
appropriate governmental authorization) at least 10 days prior to the time that
the payments are due. If, in accordance with the foregoing, D-R withholds any
amount, it shall (i) timely remit to E-C the balance of such payment; (ii)
timely remit the full amount withheld to the proper governmental authority; and
(iii) send to E-C written proof of remittance of the full amount withheld within
30 days following remittance.

 

5. OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY

 

5.1Ownership. For the avoidance of doubt, all Intellectual Property rights that
are owned by a Party as of the Execution Date shall remain the sole property of
that Party, subject to the licenses expressly set forth in this Agreement, and
no other rights are granted hereunder by implication, by estoppel, or otherwise.

 

5.2Protection of Joint Inventions. The Parties will mutually agree on the
adoption and implementation of measures and procedures to safeguard the value of
the Joint Inventions. The Parties may issue instructions to guide the handling
of the Joint Inventions constituting trade secrets. In any event, each Party
will be obligated to treat the Joint Inventions in accordance with the same
degree of care such Party uses to protect its own trade secrets, but in no event
less than a reasonable degree of care.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 9 

 

 

5.3Prosecution and Maintenance. Each Party shall have the sole right to file,
prosecute, maintain, register, or otherwise secure protection for all
Intellectual Property solely owned by such Party, in its discretion and at its
sole cost and expense using agents, attorneys and others selected by such Party.

 

5.4Notice of Abandonment and Cooperation. In the event E-C decides to abandon
any of the Patents included in the Licensed IP, whether by express abandonment
or through inaction, then E-C shall provide written notice to D-R prior to such
abandonment, which notice will include the details of the particular Patent and
the prospective abandonment date thereof (“Abandonment Date”); (ii) if requested
by D-R, E-C will permit D-R to maintain such Patent such that it does not go
abandoned; and (iii) E-C shall provide such notice of the prospective
abandonment at least 10 days in advance of the Abandonment Date.

 

5.5Enforcement.

 

5.5.1Except as otherwise provided herein, each Party shall have the sole right
to enforce or otherwise prevent violations of all Intellectual Property solely
owned by or exclusively licensed to such Party, in its discretion and at its
sole cost and expense using agents, attorneys and others selected by such Party.
If either Party believes that any E-C Patent included in the Fundamental Process
is being infringed or is being misused by a third party, such Party will
promptly notify the other Party of such infringement or misuse. If, within sixty
(60) days from the date such notice is received, the Parties agree that action
is warranted, the Parties will cooperate in the filing and maintenance of a
claim, demand, investigation, suit or other proceeding (an “Action”), as
appropriate, regarding such infringement or misuse. Each of the Parties will
bear its own internal costs and expenses in connection with the filing and
prosecution of such Action, and out-of-pocket fees and expenses will be borne
equally by the Parties. With respect to any monetary damages, profits, awards
and royalties (“Recovery”) obtained by the Parties in connection with such
Action, such Recovery will be allocated to the Parties as follows: firstly,
out-of-pocket fees and expenses will be reimbursed to each Party, and then
secondly, E-C will receive the remainder of the Recovery.

 

5.5.2If either Party declines to participate in, or the Parties are unable to
agree on, the filing of an Action within the sixty (60) day period set forth in
Section 5.5.1, then the other Party (the “Participating Party”) may proceed in
its sole discretion and at its sole expense to file and prosecute such Action
for infringement or misuse in its own name or, if required by law, jointly with
the other Party and in such event the Participating Party is hereby authorized
to take action in the name of the other Party as well; provided however, that if
the Participating Party takes action in the name of the other Party, the
Participating Party will indemnify and hold the other Party harmless from and
against any and all monetary damages, fines, fees, penalties, obligations,
deficiencies, losses and out-of-pocket expenses that the other Party incurs or
is subject to directly as a result of such Action. The Participating Party will
receive for its sole benefit any damages, profits, awards and royalties
recoverable for such infringement or misuse as the result of such Action.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 10 

 

 

5.5.3If both Parties initially agree to jointly bring any Action, either Party
may elect at any time to settle or withdraw for any reason from the proceedings
related to such Action; provided, however, the settling Party will not as part
of any settlement grant a license in the E-C Patent that renders the Action moot
without the consent of the other Party. Going forward, the continuing Party will
bear all of the fees and expenses incurred for such Action and may proceed in
its sole discretion to prosecute, settle (including, but not limited to,
licenses granted in connection therewith) or discontinue prosecution of such
Action. Any damages, profits, awards and royalties recovered or to be recovered
for such Action will be apportioned between the Parties in direct proportion to
the ratio of each Party’s out-of-pocket fees and expenses compared to the total
out-of-pocket fees and expenses of both Parties and taking into account any
benefits recovered by the non-continuing Party as the result of any settlement.

 

6.SALES AND MARKETING

 

6.1Sales and Marketing Support. For so long as the Exclusive License remains in
effect E-C will, at no additional cost to D-R, provide ongoing sales and
marketing support services (“Marketing Support Services”) in the following
amounts: (i) up to 1,000 hours over a duration of 24 months beginning on the
Execution Date (provided, that in no event will such Marketing Support Services
exceed 160 hours in any given 30 day period); and (ii) up to 300 hours on an
annual basis thereafter, with such obligations pro-rated in the event that the
Exclusive License becomes non-exclusive mid-year. The nature and scope of the
Marketing Support Services provided by E-C will be as mutually agreed by the
Parties, and may include: (a) attendance by E-C at quarterly sales and marketing
planning meetings; (b) attendance by E-C at D-R’s (or Siemens’) booth during key
industry conferences; (c) participation by E-C in the drafting and reviewing of
sales brochures, presentations and supporting materials; (d) E-C’s development
and refinement of specific value propositions (and sales tools) for each target
industry; (e) training of regional sales teams, specific to pollution abatement
and calculating financial payback of customer-specific projects (taking all
costs and benefits into account, including monetization of NOx reductions,
avoided costs of pollution abatement, monetization of GHG reductions, etc.); (f)
developing “teaming agreements” with prospective project partners (providers of
industry-specific engineering services, dryers, boilers, rotary concentrators,
etc.) that improve the value proposition; (g) writing and publishing white
papers specific to the Combined System; (h) providing information to the D-R
sales force about available grants that could benefit the projects; and (i)
providing support in completing the grant applications.

 

6.2Customer Referrals. Each Party shall endeavor to notify the other Party of
any sales leads it becomes aware of for the Combined System. In the event that a
Party encounters an opportunity to refer a potential customer to the other Party
(regardless of whether such opportunity involves a Combined System), such
recommendation shall be given. Neither Party will be obligated to actively
pursue and develop business for the other Party. The obligations in this
paragraph will only apply for so long as the License remains an Exclusive
License.

 

6.3Publicity. E-C will not release any promotional materials concerning this
Agreement or the collaboration between the Parties unless and until D-R has
provided written approval of such materials. D-R will use commercially
reasonable efforts to include E-C’s name and logo and otherwise promote the E-C
brand and Power Oxidizers in brochures, press releases, white papers and trade
booth materials, all in a manner mutually agreed by the Parties. D-R will use
commercially reasonable efforts to accommodate reasonable requests by E-C to
include the E-C logo on Power Oxidizers within Combined Systems. E-C hereby
grants D-R a worldwide, nonexclusive, and royalty-free license under E-C’s
Trademarks in order for D-R to comply with the requirements of this paragraph.
The preceding license will be sub-licensable only as provided in Section 3.6,
above. It is understood that both D-R and E-C retain all rights in their
individual Trademarks. The use of any joint letterhead or other material with
joint logos affixed to any Work Product will not affect the Intellectual
Property ownership as described in this Agreement.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 11 

 

 

7.TRANSITION PHASE; INITIAL MANUFACTURING PHASE

 

7.1Transition Phase Obligations.

 

7.1.1If a Transition Phase is agreed to by the Parties, during the Transition
Phase D-R will purchase from E-C, and E-C will sell to D-R, E-C Products for
inclusion in Combined System. Unless otherwise agreed in writing between D-R and
E-C, D-R 195 Terms of Purchase shall be used as the guide for preferred terms
and conditions on all purchase orders between D-R and E-C for the supply of E-C
Products. D-R shall issue a request for quote (“Quote”) to E-C for each Combined
System opportunity that D-R intends to quote to the Customer. Based on the Quote
received, D-R may issue purchase orders (“D-R Purchase Orders”) detailing the
quantity and delivery specifications for E-C Products with a lead-time to be
negotiated between the Parties or set forth in a contractual commitment with a
Customer, but otherwise complying the D-R Purchase Order for which E-C has
issued an official order acknowledgement. Unless otherwise provided herein,
within five (5) business days of receipt of a D-R Purchase Order, E-C will issue
a written acknowledgment (electronically or by facsimile) to D-R; provided,
however, that if E-C has good-faith questions concerning the details of the D-R
Purchase Order, the acknowledgment will be sent within three (3) business days
after such questions have been resolved. If E-C does not notify D-R with
questions regarding the D-R Purchase Order or does not acknowledge the D-R
Purchase Order, E-C will be considered to have accepted the D-R Purchase Order.
All D-R proposals to purchase E-C Products shall be subject to change at any
time prior to D-R’s acceptance of a Customer purchase order that includes such
E-C Products and shall expire at the end of the validity period stipulated in
such proposal. If no such period is stipulated in a proposal, then the proposal
shall expire sixty (60) days from the date of issuance.

 

7.1.2During the Transition Phase, E-C shall keep accurate records of the costs
incurred, including standard overhead charges applied, in delivering E-C
Products for each Combined System produced and sold under this Agreement, in
such amounts as are reflected on its financial statements.

 

7.1.3During the Transition Phase, E-C will maintain and provide to D-R by the
30th day of each month therein, a reconciliation of E-C’s actual and forecasted
(i) quarterly cash inflows and expenditures, and (ii) balance sheet account
balances, with explanations as necessary to explain variances in actual or
forecasted values (the “E-C Company Budget”). E-C will participate in monthly
reviews of the E-C Company Budget with D-R.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 12 

 

 

7.2Engineering Support Services. During the Transitional Phase, if any, and
Initial Manufacturing Phase (but only if at such time the Exclusive License
remains exclusive), E-C will provide up to 4000 man-hours of engineering support
services in scope mutually agreed by the Parties (“Engineering Support
Services”), of which a minimum of 2000 man-hours will be applied to an IMP
project. During the Initial Manufacturing Phase, as part of the Engineering
Support Services, E-C will provide D-R (i) with all trade secrets, designs,
drawings, graphs, reports, analyses, specifications, processes, techniques,
formulae, systems, methods, technical data, information, tools, inventions
(whether or not patentable or reduced to practice), works of authorship and
other similar materials, and other writings embodying the Licensed IP (the
foregoing in a documented or electronic form, “Know-How”), and (ii) all other
non-documented Know-How, in each case, as is necessary for D-R to exercise the
rights granted with respect to the Licensed IP. After the conclusion of the
Initial Manufacturing Phase, E-C will, for so long as the Exclusive License
remains exclusive, continue providing up to five hundred (500 man-hours of
Engineering Support Services in scope mutually agreed by the Parties on an
annual basis at no additional cost to D-R, with such obligations pro-rated in
the event that the Exclusive License becomes non-exclusive mid-year. Regardless
of whether the Exclusive License is in effect, additional Engineering Support
Services may be mutually agreed by the Parties at a rate of $150 per man-hour,
which will be upwardly adjusted on an annual basis beginning on the first
anniversary of the Execution Date at a rate of two percent (2%) per calendar
year. Such Engineering Support Services may include engineering and field
warranty support for the E-C Products included in each Combined System on the
terms stipulated in D-R’s contract with the Customer purchasing the Combined
System and in D-R’s corresponding purchase contract with E-C.

 

8.TERM AND TERMINATION

 

8.1Effectiveness This Section 8.1 shall be effective and binding on the Parties
as of the Execution Date. Notwithstanding the execution of this Agreement, the
remainder of this Agreement shall not become binding or effective until a
Completed Test has occurred and one Party has deliver notice thereof to the
other Party. If a Completed Test has not occurred on or before December 31,
2016, this Section 8.1 shall expire and this Agreement shall be of no further
force and effect.

 

8.2Term. Upon the occurrence of a Completed Test prior to December 31, 2016, and
notice thereof by either Party to the other, the CLA will automatically
terminate, and this Agreement shall be deemed to have become effective as of the
Effective Date. Unless otherwise terminated as provided herein, the term of this
Agreement (the “Term”) shall expire on the 10th anniversary of the Execution
Date. Upon written request by D-R no more than 180 days and no fewer than 90
days prior to the date on which this Agreement would otherwise expire, the
Parties shall in good faith meet to discuss mutually agreed upon terms and
conditions on which the Term would be extended; provided, however, that the
Parties shall be under no obligation to extend the Term beyond the tenth
anniversary of the Execution Date.

 

8.3Termination for Default. Except in circumstances specifically described in
Sections 3.1, 8.4 and 8.5, which shall control in those events, if either Party
defaults in the performance of any of its material obligations under this
Agreement and does not substantially cure such default, or commence a cure,
within 30 days after being given written notice specifying the default, the
non-defaulting Party may, by giving written notice to the defaulting Party,
terminate this Agreement as of a date specified in such notice of termination,
such date to be no earlier than the date of written notice of the default.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 13 

 

 

8.4Termination by D-R. D-R will have the right to immediately terminate this
Agreement upon delivery of written termination notice to E-C in the event that:

 

8.4.1In accordance with the provisions of Section 16.1;

 

8.4.2In accordance with the provisions of Section 16.17; or

 

8.4.3If at any time during the Transition Phase E-C, directly or through one or
more contract manufacturers, licensees or successors in interest ceases
development and manufacturing of Power Oxidizers for use in the Combined
Systems.    



8.5Termination by E-C. E-C will have the right to immediately terminate this
Agreement upon delivery of written termination notice to D-R in the event that

 

8.5.1In accordance with the provisions of Section 16.1;

 

8.5.2In accordance with the provisions of Section 16.17; or

 

8.5.3D-R, directly or through one or more contract manufacturers, licensees or
successors in interest, ceases development and manufacturing of D-R Gas Turbines
for use in the Combined Systems.

 

8.6Effect of Termination; Survival. Following termination of this Agreement, E-C
will fulfill and D-R will make payments in accordance with all D-R Purchase
Orders that were accepted prior to the non-terminating Party’s receipt of
written notice of termination. Notwithstanding the termination of this
Agreement, those provisions that, by their nature, are intended to survive
termination shall so survive termination, including without limitation, the
following sections: 1, 3.9, 5.1 through 5.3, 8.1, 8.6, 9 through 13, 15, and 16.

 

9.INDEMNIFICATION

 

9.1Indemnification by D-R. D-R agrees to, at its own expense, protect, defend,
hold harmless and indemnify E-C, its successors and assigns and their respective
directors, officers, employees, agents, contractors, customers and Affiliates
(collectively, the “E-C Indemnitees”) from and against any and all claims,
proceedings and lawsuits brought by third parties for any and all losses,
damages, liabilities, penalties, fines, forfeitures, attorneys’ fees, costs, and
expenses of any kind and nature whatsoever (“Damages”), alleging that any of the
D-R Products infringe or misappropriate any Intellectual Property of others;
provided that (i) E-C promptly notifies D-R in writing of any such claim and
(ii) D-R is given the opportunity to settle or defend such claim or make changes
to the accused D-R Products for the purpose of avoiding infringement.

 

9.2Indemnification by E-C. E-C agrees to, at its own expense, protect, defend,
hold harmless and indemnify D-R Indemnitees (defined below) from and against any
and all claims, proceedings and lawsuits brought by third parties for Damages
alleging that any of the E-C Products infringe or misappropriate any
Intellectual Property of others; provided that (i) D-R promptly notifies E-C in
writing of any such claim and (ii) E-C is given the opportunity to settle or
defend such claim or make changes to the accused E-C Products for the purpose of
avoiding infringement. Notwithstanding the foregoing, E-C shall have no
obligation with respect to allegations arising out of any modification of any
E-C Products by D-R that is not authorized by E-C or this Agreement.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 14 

 

 

9.3Remedies. If an injunction, decree or judgment is entered providing that
either Party may not use any of the E-C Products or D-R Products or any
component or portion of a completed version of the Combined System
(collectively, “Enjoined Technology”) in the manner contemplated by this
Agreement without violating the Intellectual Property rights of a third party,
the Party responsible for the development or design of the Enjoined Technology
shall, at its sole option and expense, either [***].

 

9.4Indemnification Exclusive. The foregoing indemnification provisions are the
sole and exclusive remedy for any third-party claim of Intellectual Property
infringement, misappropriation or violation.

 

9.5Indemnification for Acts or Omissions. Each Party agrees to, at its own
expense, protect, defend, hold harmless and indemnify the other Party, its
successors and assigns, and its respective directors, officers, employees,
agents, contractors, customers and Affiliates, from and against any and all
claims, proceedings and lawsuits brought by third parties for Damages against
the Party for injury to persons (including libel, slander or death) or loss or
damage to tangible or intangible property to the extent it results from any
grossly negligent, willful or fraudulent act or omission of the Party under this
Agreement.

 

9.6Additional E-C Obligations. With respect to E-C Indemnifiable Claims, E-C
agrees, at its own expense, to protect, defend, hold harmless and indemnify D-R,
its successors and assigns and their respective directors, officers, employees,
agents, contractors, customers and Affiliates (collectively, the “D-R
Indemnitees”) from and against any and all claims, proceedings and lawsuits
brought by third parties for any and all Damages of any kind and nature
whatsoever, including but not limited to (a) any performance or delivery
liquidated damages or other damages which are incurred by the Customer or the
End User, (b) any incremental costs incurred by D-R during the Transition Phase
to develop and implement an alternative combustion system with appropriate
emissions control technology (“Plan B”) to replace such E-C Products, and (c)
any power shortfall claims for the period until either (i) such E-C Products can
be corrected to comply with the Specifications or (ii) Plan B can be implemented
to replace such E-C Products (collectively, “Costs”) arising out of (x) E-C’s
failure to timely supply E-C Products or (y) E-C Products’ failure to meet the
Specifications, which in either (x) or (y) results in a material breach by D-R
of its obligations to the Customer under the sales contract, except to the
extent that any such Costs result from (p) the gross negligence or intentional
misconduct of a D-R Indemnitee or Customer, or (q) a material breach by D-R of
its obligations hereunder or material breach by a Customer of its obligations
thereunder.

 

9.7Conduct of Personnel. Each Party covenants that it has used and will use
reasonable efforts to obligate those employees, agents or contractors of such
Party involved in activities pursuant to this Agreement, to assign Inventions to
the respective Party, consistent with the obligations of such Party hereunder
with respect to Inventions. Personnel of a Party visiting the premises of the
other Party shall observe and act in accordance with any and all work, security,
health and safety standards as may be formulated by the host Party in accordance
with and subject to statutory or other governmental administrative requirements.
Each Party shall be responsible for its employees and contractors when they are
visiting the premises of the other Party.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 15 

 

 

10.THIRD PARTY CLAIMS

 

10.1Notice of Third Party Claims. If a Party (“Indemnified Party”) receives
notice of the assertion by a third party of any claim, or of the commencement by
a third party (including, without limitation, a customer of D-R with respect to
a Combined System) of any action, which the Indemnified Party believes is or may
be subject to a claim for indemnification against the other Party under Section
9, (an “Indemnifiable Claim”), then the Indemnified Party shall, within 30 days
of receipt of such notice, notify the other Party (“Indemnifying Party”) in
writing (the “Claim Notice”) of the Indemnifiable Claim; provided, that the
Indemnifying Party is not obligated to indemnify and defend the Indemnified
Party with respect to an Indemnifiable Claim (or portions of an Indemnifiable
Claim) if the Indemnified Party fails to promptly send the Claim Notice to the
Indemnifying Party and fails to provide reasonable cooperation and information
to defend or settle the Indemnifiable Claim, if, and only to the extent that,
the failure to provide such Claim Notice materially prejudices the Indemnifying
Party’s ability to satisfactorily defend or settle the Indemnifiable Claim.

 

10.2Right to Defend. The Indemnifying Party shall have the right, at its option,
to defend or settle, at its own expense and with its own counsel, the
Indemnifiable Claim. The Indemnified Party will have the right, at its option,
to participate in the defense of the Indemnifiable Claim, with its own counsel
and at its own expense, but the Indemnifying Party will have the right to
control the defense or settlement; provided, however, that the Indemnifying
Party will not enter into any settlement that imposes any liability or
obligation, or acknowledges any culpability on the part of, the Indemnified
Party without the Indemnified Party’s prior written consent. The Parties will
cooperate in the defense of each Indemnifiable Claim, which shall include, where
practicable, entering into a common interest or joint defense agreement to
preserve confidentiality and privilege, joint retention of experts necessarily
or useful for the evaluation or defense of the Indemnifiable Claim and the
exchange, subject to appropriate obligations of confidentiality, the opinions of
any such experts. The Parties may also, individually or jointly, conduct a root
cause analysis or other independent third party analysis of the claim to assess,
inter alia, whether and to what extent such claim constitutes an E-C
Indemnifiable Claim.

 

10.3Other Rights of Indemnified Party. If the Indemnifying Party (i) fails to
notify the Indemnified Party of the Indemnifying Party’s intent to take any
action within thirty (30) days after receipt by both Parties of the results of
the root cause analysis or other independent third party analysis of such claim,
or (ii) fails to proceed in good faith with the prompt resolution of the
Indemnifiable Claim, the Indemnified Party, with prior written notice to the
Indemnifying Party and without waiving any rights to indemnification, may defend
or settle the Indemnifiable Claim without the prior written consent of the
Indemnifying Party; provided, however, that the Indemnifying Party shall have
the right to participate in the defense of the Indemnifiable Claim (in an
observational role only, subject to separate obligations of confidentiality
mutually agreed between the Parties, without the ability or authority to control
the defense, settlement or resolution of the Indemnifiable Claim) with its own
counsel and at its own expense. The Indemnifying Party will reimburse the
Indemnified Party on demand for all Damages incurred by the Indemnified Party in
defending or settling the Indemnifiable Claim; provided, however, that with
respect to out-of-pocket expenses (e.g., attorneys’ and expert fees) incurred by
the Indemnified Party in connection with such Indemnifiable Claim, the
Indemnifying Party’s obligation to reimburse the Indemnified Party for such
expenses will be limited to those that are reasonable.

 

10.4Resolution of Indemnification Obligations. Nothing in this Article 10 shall
preclude a Party from referring the question of whether such Party has any
indemnification obligation hereunder with respect to the facts referred to in
the Claim Notice to dispute resolution pursuant to Section 16.15.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 16 

 

 

11.LIMITATION OF LIABILITY

 

11.1Backstop Security. For all E-C Products manufactured, supplied or otherwise
provided by E-C, including but not limited to any ongoing warranty obligations
and other Damages with respect thereto for which E-C is responsible under this
Agreement (e.g., amounts arising under indemnification obligations with respect
to the foregoing in accordance with this Agreement), during the period beginning
on the Execution Date and continuing until the later of the expiration of the
warranty period for (i) Combined Systems sold to customers as of the Execution
Date, or (ii) the most recent project contracted under the Transition Phase, E-C
shall provide a backstop security to D-R in a form substantively consistent with
Annex E and approved by D-R (the “Backstop Security”), which approval shall not
be unreasonably withheld or delayed. The Backstop Security may be provided by
E-C via an amendment to the current backstop security in place, or a new letter
of credit executed by a new financial institution. The Backstop Security shall
serve as partial collateral and will, as to each Combined System, be in an
amount [***]; provided, however, that in no event will the Backstop Security be
operative for less than [***]. The Backstop Security operative amount shall be
adjusted at the end of each calendar quarter for new and expiring projects for
the purpose of the calculation and to reflect expiry of warranty period for
projects subject to the Backstop Security obligation. In no event will the
Backstop Security limit E-C’s Damages under or in connection with this
Agreement, or otherwise alter or impact the interpretation of Section 11.

 

11.2DISCLAIMER ON CERTAIN DAMAGES. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER
PARTY NOR ITS AFFILIATES SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL, INDIRECT, EXEMPLARY, SPECIAL, PUNITIVE OR INCIDENTAL DAMAGES OR
LOST PROFITS, WHETHER FORESEEABLE OR UNFORESEEABLE, EVEN IF SUCH PARTY HAS
PREVIOUSLY BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF
BREACH OR FAILURE OF EXPRESS OR IMPLIED WARRANTY, BREACH OF CONTRACT,
MISREPRESENTATION, NEGLIGENCE, STRICT LIABILITY IN TORT OR OTHERWISE FROM
DAMAGES ARISING UNDER THIS AGREEMENT.

 

11.3LIMITATION OF LIABILITY. EXCEPT FOR AMOUNTS ARISING UNDER EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT, BUT SUBJECT TO SECTION 11.4,
THE TOTAL AGGREGATE LIABILITY OF EITHER PARTY WITH RESPECT TO ANY CLAIMS UNDER
THIS AGREEMENT OR REGARDING THE EQUIPMENT, SERVICES, WORK, SPARE OR REPLACEMENT
PARTS AND SERVICES INCIDENTAL THERETO AS FURNISHED HEREUNDER, WHETHER BASED IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, SHALL NOT EXCEED [***].

 

11.4LIMITATION WITH RESPECT TO CUSTOMER AGREEMENTS. NOTWITHSTANDING
SECTION 11.3, SOLELY WITH RESPECT TO ANY CLAIMS, ALLEGATIONS, ACTIONS OR OTHER
PROCEEDINGS BETWEEN D-R AND A D-R CUSTOMER, OR E-C AND A D-R CUSTOMER, RESULTING
FROM THE USE OF A COMBINED SYSTEM SOLD TO SUCH CUSTOMER (A “CUSTOMER CLAIM”),
THE SALE OF WHICH IS GOVERNED BY THE TERMS AND CONDITIONS BETWEEN D-R AND SUCH
CUSTOMER (THE “CUSTOMER AGREEMENT”), [***].

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 17 

 

 

12.WARRANTIES ON PRODUCTS SOLD; TERMS OF CONTRACTS

 

12.1E-C Warranties. D-R shall be prime on Customer contracts as far as the
overall warranty and other commercial conditions to the Customer are concerned
and the sole project and service provider and interface with the Customer. E-C
shall be responsible for warranty and service for all E-C Products manufactured
or otherwise provided by E-C prior to or during the Transition Phase.

 

12.2D-R Warranties. D-R shall be responsible for warranty, service, and
after-sales technical assistance for all portions of Combined Systems that
comprise D-R Products.

 

12.3Terms. The work performed by E-C under this Agreement shall be governed by
D-R195 Terms and Conditions for Purchase with regard to D-R’s purchases from
E-C, a form of which is attached hereto as Annex B. Further, E-C will assume all
warranty responsibilities and liabilities associated with E-C Products
manufactured by E-C per contract between D-R and the Customer and in D-R’s
corresponding purchase contract with E-C. Warranties shall be as set forth in
D-R 195 Terms and Conditions for Purchase, unless otherwise agreed by D-R and
E-C on individual commercial transactions.

 

13.CONFIDENTIAL INFORMATION

 

13.1Confidential Information. Neither D-R nor E-C has any intention pursuant to
this Agreement of developing Intellectual Property that falls within each
other’s core space, and each will endeavor to limit disclosures of Confidential
Information strictly to that which is necessary to achieve the purpose of this
Agreement. Subject to Section 13.2, “Confidential Information” means
confidential business information, including research and development, formulae,
compositions, processes, techniques, methodologies, technical information,
designs, industrial models, manufacturing, engineering and technical drawings,
specifications, research records, records of inventions, test information,
customer and supplier lists, customer data, pricing and cost information, and
business and marketing plans and proposals, all proprietary, non-public
information that has commercial value or other utility in a Party’s business, or
the unauthorized disclosure of which could be detrimental to the Party’s
interests, including the terms and conditions of this Agreement (but not its
mere existence) and any other information exchanged between the Parties pursuant
hereto, if any, provided by one Party (a “Disclosing Party”) to the other Party
(a “Receiving Party”) in any form, and all copies thereof made, in whole or in
part, by the Receiving Party in any form. Each Party shall be deemed a Receiving
Party to the terms and conditions of this Agreement. Notwithstanding the
foregoing, (a) to the extent to which any Fundamental Process Technology
Developments are first disclosed by a representative of D-R or its Affiliate to
a representative of E-C or its Affiliate, such things are the Confidential
Information of E-C and (b) to the extent to which any Gas Turbine Technology
Developments are first disclosed by a representative of E-C or its Affiliate to
a representative of D-R or its Affiliate, such things are the Confidential
Information of D-R and clauses (i) and (ii) of Section 13.2 shall not apply to
Fundamental Process Technology Developments and Gas Turbine Technology
Developments.

 

13.2Not Confidential Information. Confidential Information shall not include,
and the duties and obligations of this Section 13 shall not apply to,
information for which the receiving Party can demonstrate through documentary
evidence: (i) was known to the Receiving Party at the time of disclosure in its
fully consolidated form as disclosed under this Agreement and without any
obligation of confidentiality; (ii) can be shown by corroborated records to have
been independently developed by the Receiving Party without breach of this
Agreement or reference to or use of the Confidential Information disclosed by
the Disclosing Party; (iii) is or becomes part of the public domain through no
wrongful act of the Receiving Party, its Affiliates or their respective
representatives; (iv) is rightfully received from a third party without
restriction on disclosure; or (v) is approved for release upon prior written
consent of the Disclosing Party.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 18 

 

 

13.3Restrictions on Use and Disclosure. The Receiving Party shall not use the
Confidential Information of the Disclosing Party for any purpose other than to
exercise the rights conveyed to it and to perform its obligations under this
Agreement. The Receiving Party also shall not disclose the Confidential
Information of the Disclosing Party to any third party, except to its Affiliates
and their and the Receiving Party’s respective employees, contractors and
consultants. The Receiving Party and such third parties to whom disclosure is
permitted shall only disclose such Confidential Information to their employees,
contractors, and consultants who have a need to know such information to
exercise the rights conveyed or to perform the obligations under this Agreement
and who have first agreed to restrictions regarding use and disclosure at least
as protective of the Disclosing Party as those set forth in this Agreement. The
Receiving Party shall, and shall cause all others to whom it discloses the
Confidential Information of the Disclosing Party, to take reasonable security
measures and use reasonable care to preserve and protect the secrecy of the
Disclosing Party’s Confidential Information. E-C may not use the existence of
this Agreement or the content of this Agreement in efforts to solicit, negotiate
or reach an agreement with an original equipment manufacturer that could be
deemed a competitor of D-R.

 

13.4Certain Permitted Disclosures. Notwithstanding Section 13.3, a Receiving
Party may disclose the Confidential Information of the other Party to the
limited extent that such disclosure (i) is inherent in products sold or
otherwise disposed of by the Party or its Affiliates in accordance with this
Agreement and subject to reasonable commercial terms regarding preservation of
confidentiality of that material, (ii) to parties assisting such Party in
evaluating the potential market for products to be developed under this
Agreement, subject to reasonable commercial terms regarding preservation of
confidentiality of that material or (iii) is otherwise strictly necessary in
connection with the exercise of any of the rights licensed to it under this
Agreement.

 

13.5Further Permitted Disclosures. Notwithstanding Section 13.3, either Party
may disclose the Confidential Information of the other Party: (i) to
Governmental Bodies in order to respond to inquiries, requests or investigations
relating to this Agreement, provided, however, that such Party shall provide the
Disclosing Party notice of its intent to disclose that information so that the
Disclosing Party may seek protective orders and the like; (ii) in connection
with prosecuting or defending litigation as permitted by this Agreement,
provided, however, that such Party shall use reasonable efforts to limit the
dissemination of such information, including by use of protective orders and the
like, as such Party would use for its own similar types of confidential
information; (iii) in connection with the resolution of disputes under this
Agreement, provided, however, that such Party shall use reasonable efforts to
limit the dissemination of such information, including by use of protective
orders and the like, as such Party would use for its own similar types of
confidential information; (iv) in connection with filings required by security
and tax regulations and the rules and regulations of any securities exchanges
upon which a Party’s or its Affiliate’s securities are traded, provided,
however, that such Party shall use reasonable efforts to limit the dissemination
of such information, including by use of protective orders and the like, as such
Party would use for its own similar types of confidential information; (v) to a
Party’s actual and potential lenders, private investors, bankers, accountants,
and lawyers who are subject to an obligation of confidentiality prohibiting
further disclosure of the information; and (vi) to a Party’s actual and bona
fide potential assignees or transferees permitted in accordance with Section
16.12 subject to an obligation of confidentiality prohibiting further disclosure
of the information.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 19 

 

 

13.6Survival. The obligations of this Section 13 will survive any termination or
expiration of this Agreement for, with respect to all Confidential Information,
at least five (5) years, and for trade secrets within the Confidential
Information, as long as such trade secrets remain a trade secret under
applicable law.

 

13.7Return/Destruction of Information. Upon request after termination of this
Agreement by a Party for return of the Confidential Information of such Party,
the other Party shall, within sixty (60) business days of the request, use
commercially reasonable efforts to either return or destroy all written or
tangible material containing or reflecting Confidential Information of the
requesting Party (whether prepared by the requesting Party or otherwise),
without retaining any copies, summaries, analyses, or abstracts thereof, except
that each Party’s independent outside counsel may retain one copy for attorneys’
eyes only. An authorized individual of the Receiving Party shall confirm in
writing Receiving Party’s compliance with this Section within sixty (60)
business days after the other Party’s request for the return or destruction of
Confidential Information.

 

14.REPRESENTATIONS AND WARRANTIES

 

14.1Authority. Each Party represents and warrants that the individuals signing
this Agreement have full authority to execute this Agreement for, and on behalf
of, and to bind the Parties, and that, when signed, this Agreement will be
binding and enforceable according to its terms.

 

14.2No Conflicts. Each Party represents and warrants that neither it, nor any of
its Affiliates, will enter into any other agreement or understanding in conflict
with the provisions contained in this Agreement.

 

14.3Financial Status. E-C represents and warrants that it has sufficient
financial resources to fully and timely perform its obligations to develop and
manufacture E-C Products for the Combined System under the terms of this
Agreement.

 

14.4Right and Title.

 

14.4.1E-C represents and warrants to D-R that: (i) E-C has the right to grant
the license in the E-C Intellectual Property upon the terms and conditions set
forth in this Agreement; (ii) E-C has not granted and will not grant any
licenses or rights under the E-C Intellectual Property that would conflict with
the licenses and rights granted to D-R hereunder; (iii) there are no liens,
pledges, deed of trusts, security interests, claims, leases, charges, options,
rights of first refusal, easements, servitudes, proxies, voting trusts or
agreements, transfer restrictions under any equity holder, conveyances,
mortgages, assignments, encumbrances, or other obligations affecting the E-C
Intellectual Property; and (iv) E-C’s disclosure or transfer of possession of
any Confidential Information to D-R will not infringe any copyright or
misappropriate any trade secrets of any third party.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 20 

 

 

14.4.2D-R represents and warrants to E-C that: (i) D-R has the right to grant
the license in the Intellectual Property of D-R and its Affiliates upon the
terms and conditions set forth in this Agreement; (ii) D-R has not granted and
will not grant any licenses or rights under the Intellectual Property of D-R and
its Affiliates that would conflict with the licenses and rights granted to E-C
hereunder; (iii) there are no liens, pledges, deed of trusts, security
interests, claims, leases, charges, options, rights of first refusal, easements,
servitudes, proxies, voting trusts or agreements, transfer restrictions under
any equity holder, conveyances, mortgages, assignments, encumbrances, or other
obligations that would prevent or impair the full and complete exercise of the
terms of this Agreement; and (iv) D-R’s disclosure or transfer of possession of
any copies of any Confidential Information to E-C will not infringe any
copyright or misappropriate any trade secrets of any third party.

 

14.5Noninfringement. Each Party represents and warrants to the other that, as of
the Execution Date, it has not received any notice that any of the E-C
Intellectual Property or the use thereof, misappropriates, infringes,
constitutes an unauthorized use of, or dilutes any Intellectual Property rights
(including any copyrights, patents, trade secrets or trademarks) of any third
party.

 

14.6DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY STATED IN SECTIONS 9, 11.1 AND
14.1 THROUGH 14.5, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY
KIND WITH RESPECT TO ANY INTELLECTUAL PROPERTY OR ANY OTHER SUBJECT MATTER UNDER
THIS AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY STATED IN SECTIONS 9.6, 11.1, AND
14.1 THROUGH 14.5, EACH PARTY DISCLAIMS ALL SUCH OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR AGAINST INFRINGEMENT.

 

15.INDEPENDENT CONTRACTOR

 

15.1Status. The Parties are and shall remain independent contractors with
respect to all performances rendered pursuant to this Agreement. Further,
neither Party nor any employee or agent of either Party shall be considered an
employee, agent or representative of the other Party for any purpose. Neither
Party, nor its employees, shall have any authority to act for, bind or otherwise
create or assume any obligation on behalf of the other Party for any purpose,
nor shall it or they hold itself or themselves out as having such authority.
Each Party shall be responsible for its actions and the actions of its personnel
in rendering performance pursuant to this Agreement, and shall be solely
responsible for supervising, providing daily direction and control, paying the
salaries (including withholding of income taxes and social security), worker’s
compensation, disability benefits and the like of its personnel.

 

15.2No Joint Venture. Nothing contained in this Agreement shall be deemed or
construed as creating a joint venture or partnership between D-R and E-C. The
Parties agree that they will not by their conduct form such a joint venture or
partnership and that they will not be deemed to be partners or joint venturers
unless they agree in writing that they are such. Neither Party is by virtue of
this Agreement authorized as an agent, employee or legal representative of the
other. Neither Party shall have power to control the activities and operations
of the other and their status is, and at all times shall continue to be, that of
independent contractors. Neither Party shall have any power or authority to bind
or commit the other.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 21 

 

 

16.MISCELLANEOUS

 

16.1Force Majeure. Either Party shall be excused from delays in performing or
from its failure to perform hereunder to the extent that such delays or failures
result from causes beyond the reasonable control of such Party; provided that,
in order to be excused from delay or failure to perform, such Party must act
diligently to remedy the cause of such delay or failure. Notwithstanding the
foregoing, if either Party’s performance is delayed by more than ninety (90)
calendar days for any reason, the other Party shall have the right to terminate
this Agreement without any further liability to the non-performing Party, except
for fulfillment of obligations previously incurred under this Agreement (e.g.,
outstanding purchase orders, shipments and payment of invoices).

 

16.2Construction. Unless the context requires otherwise: (a) the gender (or lack
of gender) of all words used in this Agreement includes the masculine, feminine,
and neuter; (b) the term “include” or “includes” means “includes, without
limitation,” and “including” means “including, without limitation”; (c)
references to laws refer to such laws as they may be amended from time to time,
and references to particular provisions of a law include any corresponding
provisions of any succeeding law; and (d) references to money or $ refer to
legal currency of the United States of America.

 

16.3Specific Performance. Each Party acknowledges and agrees that a breach of
Section 5.2 and Section 13 of this Agreement would cause irreparable damage to
the other Party and that the non-breaching Party will not have an adequate
remedy at law. Therefore, the obligations of E-C and D-R under this Agreement in
Sections 5.2 and Section 13 shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any Party may have under this Agreement or
otherwise.

 

16.4Multiple Counterparts. This Agreement may be executed in two counterparts,
both of which taken together shall constitute one single Agreement between the
Parties.

 

16.5Section and Annex Headings. The section and subsection headings used herein
are for reference and convenience only, and shall not enter into the
interpretation hereof. The annexures referred to herein and attached hereto, or
to be attached hereto, are incorporated herein to the same extent as if set
forth in full herein.

 

16.6Required Approvals. Where agreement, approval, acceptance, or consent by
either Party is required by any provision of this Agreement, such action shall
not be unreasonably delayed, conditioned or withheld.

 

16.7No Waiver. No delay or omission by either Party hereto to exercise any right
or power arising upon any noncompliance or default by the other Party with
respect to any of the terms of this Agreement shall impair any such right or
power or be construed to be a waiver thereof. A waiver by either of the Parties
hereto of any of the covenants, conditions, or agreements to be performed by the
other shall not be construed to be a waiver of any succeeding breach thereof or
of any other covenant, condition, or agreement herein contained. Unless stated
otherwise, all remedies provided for in this Agreement shall be cumulative and
in addition to and not in lieu of any other remedies available to either Party
at law, in equity, or otherwise.

 

16.8Governing Law. This Agreement and the License shall be construed as to both
validity and performance and enforced in accordance with the laws of the State
of New York, without giving reference to its principles of conflicts of law.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 22 

 

 

16.9Entire Agreement; Amendment. This Agreement and the Annexures attached
hereto constitute the entire agreement between the Parties with respect to the
subject matter hereof, and specifically supersede all previous agreements, oral
or written, regarding the subject matter hereof. No amendment, waiver, or
discharge hereof shall be valid unless it is executed by the Party against whom
such amendment, waiver, or discharge is sought to be enforced.

 

16.10Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

16.11Notices. Any notices to be given hereunder by either Party to the other
shall be in writing on paper and be delivered either by personal delivery
(including delivery by Federal Express or similar reputable overnight courier)
or by mail, registered or certified, postage prepaid with return receipt
requested. Mailed notices shall be addressed to the Parties at the addresses
appearing in this Section of this Agreement, but each Party may change such
address by written notice in accordance with this paragraph. Notices delivered
personally, including via overnight courier, shall be deemed communicated as of
actual receipt. Notices forwarded via the United States mail shall be deemed
communicated as of five (5) days after mailing.

 

If to E-C, to:

 

ENER-CORE POWER, INC.

9400 Toledo Way

Irvine, CA 92618

  Attn: Alain Castro, Chief Executive Officer

Boris Maslov, President and Chief Technology Officer

 

with a copy, which shall not constitute notice, to:

 

McDermott Will & Emery LLP

4 Park Plaza, Suite 1700

Irvine, CA 92614

Attention: Andrew Mickelsen

 

If to D-R, to:

 

DRESSER-RAND COMPANY

Paul Clark Drive

Olean, New York 14760

Attention: David J. Grenell, Assistant General Counsel

 

with a copy, which shall not constitute notice, to:

 

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Bill Nelson

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 23 

 

 

16.12Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Except as provided herein, neither Party shall assign or delegate this
Agreement in whole or in part, or any of the licenses, rights, covenants, or
duties under this Agreement, by agreement, merger, reorganization, sale of
assets, operation of law or otherwise, including in connection with the
insolvency or bankruptcy of the Party, without the prior written consent of the
other Party. Notwithstanding the foregoing, either Party may (i) assign or
otherwise transfer this Agreement in its entirety to (a) an acquirer of all or
substantially all of the assets of a Party’s business to which this Agreement
relates or (b) the surviving entity in any merger, consolidation, equity
exchange, reorganization or other change of control transaction involving such
Party.

 

16.13Bankruptcy. The Parties acknowledge and agree that the E-C Intellectual
Property is “intellectual property” as defined in Section 101(35A) of the United
States Bankruptcy Code (the “Code”), as the same may be amended from time to
time, that has been licensed hereunder in a contemporaneous exchange for value.
E-C acknowledges that if E-C, as a debtor in possession or a trustee in
bankruptcy in a case under the Code, rejects this Agreement, D-R may elect to
retain its rights under this Agreement as provided in Section 365(n) of the
Code. Upon written request from D-R to E-C or the bankruptcy trustee of E-C’s
election to proceed under section 365(n), E-C or the bankruptcy trustee shall
comply in all respects with 365(n), including, without limitation, by not
interfering with the rights of D-R as provided by this Agreement.

 

16.14Costs and Expenses. The Parties shall each be responsible for all of its
own expenses (including legal, accounting, investment banking and financial
advisory fees and expenses) incident to the negotiation, documentation and
consummation of this Agreement.

 

16.15Dispute Resolution.

 

16.15.1In the event of any dispute between the Parties relating to this
Agreement which has not been resolved after reasonable attempts by either Party
to do so, including without limitation any dispute relating to the
interpretation of any provision of this Agreement, the performance or
non-performance by either Party hereunder, or the amount of any disputed
consideration arising hereunder, then, upon the written request of either Party,
each of the Parties will appoint a designated executive management
representative, whose task it will be to meet for the purpose of endeavoring to
resolve such dispute. The designated representatives shall meet as often as the
Parties reasonably deem necessary in order to gather and furnish to the other
all information with respect to the matter in issue which the Parties believe to
be appropriate and germane in connection with its resolution. Such
representatives shall discuss the problem and negotiate in good faith in an
effort to resolve the dispute without the necessity of any formal proceeding
relating thereto. During the course of such negotiation, all reasonable requests
made by one Party to the other for information will be honored in order that
each of the Parties may be fully advised in the premises of the dispute. The
specific format for such discussions will be left to the discretion of the
designated representatives but may include the preparation of agreed upon
statements of fact or written statements of position furnished to the other
Party. Formal proceedings for the resolution of such dispute pursuant to Section
16.15.2 hereof may not be commenced until the earlier to occur of (i) the
designated representatives concluding in good faith that amicable resolution
through continued negotiation of the matter in issue does not appear likely, or
(ii) thirty (30) days after the initial request to negotiate such dispute. The
Parties hereby waive the expiration of any applicable statute of limitations
during such thirty (30) day period and for the thirty (30) days next following.
Except where clearly prevented by the area in dispute, both Parties agree to
continue performing their respective obligations under this Agreement while the
dispute is being resolved unless and until this Agreement expires or is
terminated. The provisions of this Section 16.15.1 shall not apply to any
actions of the Parties for equitable relief.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 24 

 

 

16.15.2Arbitration of Disputes. Any claim or controversy arising out of or
relating to this Agreement, or the breach thereof, including any anticipated
breach or disagreement as to interpretation of this Agreement, which is not
resolved pursuant to Section 16.15.1 hereof, shall be settled by arbitration as
follows:

 

(a)No arbitration governed by this Section 16.15.2 may be commenced until thirty
(30) days after the Party wishing to commence an arbitration proceeding shall
have given the other Party written notice describing the dispute to be
arbitrated. During that thirty (30) days the Parties shall attempt to resolve
the dispute amicably by negotiation. A written request by either Party to
resolve a dispute pursuant to Section 16.15.1 hereof shall constitute notice of
a dispute for purposes of this Section 16.15.2 (a).

 

(b)Except as provided below and to the extent the Parties may otherwise agree in
writing, any arbitration under this Section 16.15.2 (the “Arbitration”) shall be
conducted in accordance with the rules of the American Arbitration Association
(the “AAA Rules”) by three arbitrators, none of whom shall be a current or
former officer, Manager, or employee of any Party hereto or its Affiliates,
selected as provided in the AAA Rules.

 

(c)The Arbitration shall be governed by the United States Arbitration Act, 9
U.S.C. § 1 et seq., and judgment upon the award rendered by the arbitrators may
be entered by any court of competent jurisdiction.

 

(d)The Arbitration shall take place in New York, New York. The arbitrators may
hold individual hearings at any location they deem appropriate.

 

(e)The arbitrators shall hold a pre-hearing conference as promptly as possible
after the selection of the arbitrators and shall hold the first hearing within
thirty (30) days after the selection of the arbitrators. If additional hearings
are needed, they shall be held as promptly as possible thereafter, so that all
hearings that may be required are concluded within ninety (90) days after the
selection of the arbitrators. The arbitrators shall render their award within
thirty (30) days after the last hearing.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 25 

 

 

(f)The Parties may by written notice to each other and the arbitrators freely
specify further controversies or claims to be arbitrated up until the date of
the pre-hearing conference. Thereafter, additional controversies or claims may
be added only with the consent of the arbitrators.

 

(g)The arbitrators may make interim awards and may award equitable and
declaratory relief.

 

(h)The costs and expenses of the Arbitration (including reasonable attorneys’
fees) shall be borne equally between the Parties.

 

(i)The arbitrators shall not consider, nor shall any award include amounts for,
punitive, exemplary, or consequential damages.

 

(j)It shall not be inconsistent with this Section 16.15.2 for either Party to
seek from any court of competent jurisdiction interim relief in aid of
arbitration or to protect the rights of either Party pending the establishment
of the arbitral tribunal.

 

16.16Export Control. If either Party determines that any information, technology
or data that is to be transferred, shared or contributed (collectively a
“Transfer”) pursuant to this Agreement is subject to export control restrictions
under the U.S. Export Administration Regulations, the International Traffic in
Arms Regulations or any other U.S. law or regulation, such Party may withhold
such information, technology or data from Transfer without being in violation of
this Agreement. In the event of such restrictions, transferring-Party will take
reasonable steps to obtain an export license to permit the Transfer, so long as
such Transfer would not violate any transferring-Party policy.

 

16.17FCPA.

 

16.17.1Each Party warrants that it and its Affiliates have not made, offered, or
authorized and will not make, offer, or authorize with respect to the matters
which are the subject of this Agreement, any payment, gift, promise or other
advantage, whether directly or through any other person or entity, to or for the
use or benefit of any public official (i.e., any person holding a legislative,
administrative or judicial office, including any person employed by or acting on
behalf of a public agency, a public enterprise or a public international
organization) or any political party or political party official or candidate
for office, where such payment, gift, promise or advantage would violate the
applicable laws of the United States of America or of any other country in which
the Parties are together in business. Each Party shall defend, indemnify and
hold the other Party harmless from and against any and all claims, damages,
losses, penalties, costs and expenses arising from or related to, any breach by
such first Party of such warranty. Such indemnity obligation shall survive
termination or expiration of this Agreement. Each Party shall in good time (i)
respond in reasonable detail to any notice from any other Party reasonably
connected with the above-stated warranty; and (ii) furnish applicable
documentary support for such response upon request from such other Party.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 26 

 

 

16.17.2Each Party agrees to (i) maintain adequate internal controls; (ii)
properly record and report all transactions; and (iii) comply with the laws
referred to in Section 18.17.1 above. Each Party must rely on the other Party’s
system of internal controls and on the adequacy of full disclosure of the facts,
and of financial and other data provided under this Agreement. No Party is in
any way authorized to take any action on behalf of the other Party that would
result in an inadequate or inaccurate recording and reporting of assets,
liabilities or any other transaction, or which would put such Party in violation
of its obligations under the laws applicable to this Agreement. Each Party, at
its own expense and upon providing reasonable notice to the other Party, shall
have the right to audit the books and records of the other Party to the extent
necessary to verify compliance with the provisions of this Section.

 

16.17.3In the event of a breach of this Section of the Agreement, the
non-breaching Party may terminate this Agreement immediately without any further
liability or obligation.

 

16.18Non-Solicitation. During the term of this Agreement, and upon termination
of this Agreement for any reason (including the expiration of the term hereof or
any extension thereof) then for the period of twelve (12) months after such
termination, neither Party shall directly or indirectly, solicit or attempt to
employ, any employees of the other Party, except as mutually agreed by the
Parties

 

16.19Time is of the Essence. Time shall be of the essence with respect to all
time periods and notice periods set forth in this Agreement.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 27 

 

 

IN WITNESS THEREOF, E-C and D-R have caused this Agreement to be signed and
delivered by their duly authorized officers, all as of the date first
hereinabove written.

 

  ENER-CORE POWER, INC.         By:            Name:            Title:         
  Date:                  Dresser-Rand Company         By:            Name:     
      Title:            Date:   

 

[Signature Page to Commercial Manufacturing License Agreement]

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 

 

 

ANNEX A-1

Description and Specifications of Combined System, D-R Gas Turbines and Power
Oxidizer

 

The Combined System consists of an externally fired version of the D-R Gas
Turbine configured as a generator set and E-C Power Oxidizer designed to provide
sufficient pressure and flow of gas to deliver specified Rated Power for the
Combined System at generator terminals based on ISO conditions.

 

Exclusions: Any balance of plant components, including but not limited to Heat
Recovery Steam Generator, supervision, engineering, and commissioning services,
grid connection, emergency/backup generator to support the Customer power needs
when Combined System is down, foundation, control room, storage box.

 

Inclusions: Switch Gear, Emergency/Backup Generator for powering the Combined
System during grid interruptions and emergency stops, GBR, Fuel Compressors and
Fuel Trains (for Startup Fuel as well as Main Fuel, as well as Aspirated
Fuel/VOC); all Combined System’s Controls that generate control signals to the
Combined System

 

[***]

 

2.D-R Gas Turbine Specifications

 

D-R Gas Turbine is D-R industrial gas turbine type KG-2 3G externally fired
suitable for connection to the E-C Power Oxidizer. D-R Gas Turbine may consist,
by the way of example, of the components marked in the column labeled “Level 1B”
in the chart below, but may also include additional or different components.
Some of possible D-R Gas Turbine configurations are designated by D-R as “Level
0”, “Level 1A”, “Level 1B”, or “Level 2” D-R Gas Turbines, however different
designations may exist. D-R Gas Turbine shall also include additional packaging
and certain turbine controls that are required to operate such D-R Gas Turbine
as a part of Combined System.

  

Example of “Level 1B” configuration of G-T Gas Turbine

 

The “Level 1B” of the D-R Gas Turbine in the example consists of the items
marked with an “x” in the column labeled “Level 1B” in the tables below.

 

Scope of Supply Level 1B Gas Turbine KG2-3G industrial heavy duty gas turbine
for external firing with a gradual oxidizer including speed-reduction gearbox:  
·   1,500 rpm output shaft speed for 50 Hz applications   ·   1,800 rpm output
shaft speed for 60 Hz applications X Mounting legs/structure for mounting the
gas turbine onto the skid X

 

Annex A-1

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 1 

 

 

Scope of Supply Level 1B Driven Equipment   IP 23 brushless AC generator, 50Hz,
incl. AVR   ·   400V, 2650 kVA   ·   6.0kV, 2750 kVA   ·   11kV, 2850 kVA   IP
23 brushless AC generator, 60Hz, incl. AVR   ·   480V, 2750 kVA   ·   600V, 2750
kVA   ·   4160V, 2750 kVA   ·   13.2kV, 2750 kVA   Coupling Low-speed flexible
dry coupling   Coupling guard   Control System PLC-based turbine control panel
(TCP), respectively unit control panel (UCP) for mounting in external,
controlled atmosphere or control room, comprising;   ·   Connecting and cable
entry panel X ·   Turbine Control panel IP23 with touch-screen HMI including
turbine control X ·   Internal cabling X ·   Generator control and protection
including manual/auto synchronizing equipment   ·   MCC, Motor Control Center.
Distribution of 400/240V circuits and 24V DC circuits   ·   Main Circuit Breaker
  Base Plate Common base plate structure for gas turbine and generator X Start
System On-engine start motor (on gearbox):   ·   hydraulic X ·   air  
Off-engine electro-hydraulic start motor 50-55 kW, external start contactor in
MCC. Hydraulic pump included X Off-engine hydraulic high-pressure piping (max.
pressure 420 barg) X Optional: Instrumentation (pressure measurement for start
pump)   Lubricating Oil System Lube oil reservoir min. 400 liters integrated
into gas turbine skid, with level gauge, drain and vent connections X Oil
breather vent from oil reservoir through exhaust pipe X

 

Annex A-1

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 2 

 

 

Scope of Supply Level 1B Lubricating oil acc. to D-R lube oil specification
(min. 400 liters)   Lube oil heaters (min. 2x 3kW) X Accessory-gear mounted main
lube oil pump X Electric Motor-driven pre/post lube oil pump X Duplex filters
for filtration to 10 µm X Thermostatic valve X Lube Oil Cooling System Lube oil
cooler   Stainless piping between oil cooler and turbine lube oil system  
Instrumentation (reservoir level transmitter, temp/pressure monitoring for lube
oil supply, temp monitoring in scavenge line)   Gas Turbine Enclosure Acoustic
outdoor enclosure, IP rating 23, acc. To ATEX 95;
for ambient conditions -20C/ -4F to +40 C/ 104F   Enclosure ventilation   One
stage of ventilation air filtration (G4 according to EN 779:2002)   Fire
detection   Gas detection   Fire Suppression System   ·  CO2   Combustion Air
Inlet System Air inlet plenum on-engine X High frequency silencer   Air inlet
filter house for combustion and ventilation air   Two stages of combustion air
filtration (G4, F9 acc. To EN779:2002)   Air inlet ducting   Optional:
Anti-icing system (if required by ambient conditions)   Exhaust System Exhaust
diffusor bellow from gas turbine X Silencer   Transition piece with flexible
expansion bellows   Exhaust stack with silencer   Optional: heat-recovery system
  Optional equipment and Services Liquid Fuel System (OPTIONAL)   Main liquid
fuel pump (accessory gear-driven)  

 

Annex A-1

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 3 

 

 

Scope of Supply Level 1B

AC motor driven auxiliary pump   Separate liquid fuel module including   ·
  Filtration system   ·   Double block and bleed shut-off valves   ·   Digital
fuel metering valves   Stainless steel piping/tubing   Instrumentation (temp.
monitoring at fuel inlet, diff. pressure over filters, pressure monitoring at
fuel supply)   Compressor Cleaning System Cleaning fluid tank   Stainless steel
or brass piping with divider valve for duplex strainers   Check valves   Spray
manifolds mounted in the intake plenum of the gas turbine   Other Equipment and
Services Packing of all equipment to manufacturer’s standard   Testing of gas
turbine in Kongsberg, Norway.
Test can be witnessed by client   Unit set covered in high quality tarpaulin
where applicable. Other equipment packed in standard containers. X User
documentation in English language, electronic copy X UPS system for 24V systems
(pre/ post lube oil pump and UCP)   Two year Spare parts package   Installation,
Commissioning and Product Training at D-R field service rates   Package lifting
tool (spreader bar and straps)   Commissioning of gas turbine package on site by
D-R service personnel and commissioning spares  

  

Terminal Points

 

Customer Connection Terminal Points Level 1B Lube Oil System Lube oil piping to
cooler   Lube oil piping from cooler X Lube oil cooler vent return X Lube oil
Tank   Oil tank filling cap X Oil tank drain X

 

Annex A-1

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 4 

 

 

Customer Connection Terminal Points Level 1B

Gas and Liquid Fuel   Customer gas fuel supply flange at skid edge (Inlet gas
fuel specification acc. DR 568871-01_Rev02)   Instrument Air   Instrument air
inlet X Mechanical interfaces   Turbine clean air inlet flange X Turbine exhaust
bellow flange X Gearbox output shaft X Base plate (to enclosure and generator) X
Compressed air exit flange X Hot gas inlet flange X     Electric & Control
System   Control cabinet connection terminals X On skid control system junction
box X Starter motor electrical junction box X UPS supply terminals X Lube oil
tank heater electrical junction box (X2) X

 

Required plant air connection and supply:

 

Component Supply Pressure Consumption In Operation --- barg nlpm lpm --- Rotor
Seal Air 2,00 162 54 Lube oil Aux. Pump on

 

D-R Gas Turbine will deliver the following performance (as defined at ISO
Conditions):

 

·Outlet of the Gas Turbine Compressor - Gas Flow: 9.2 kg/s at 102 psia at 536 F
temperature

·Gas Turbine flange Inlet – Gas Flow: 9.2 kg/s (plus additional flow created by
fuel directly injected into the Power Oxidizer) at 87 psig (less pressure drop
across the entire Power Oxidizer flange-to-flange and check valve) at 1778 F
temperature for the simple cycle

·Rated Power – 1.75 MWe

 

[***]

 ------------------------------------

 

Annex A-1

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 5 

 

 

ANNEX B: D-R Terms of Purchase (DR195)

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 

1. ACCEPTANCE-ENTIRE AGREEMENT.

 

(a) Seller agrees to be bound by and to comply with all the terms and conditions
of this order, including any supplements thereto, and all specifications and
other documents referred to in this order. Seller undertaking, in whole or in
part, the performance called for by this order shall be deemed an unconditional
acceptance of this order and the terms and conditions (T&Cs) of the same. THIS
ORDER DOES NOT CONSTITUTE AN ACCEPTANCE BY BUYER OF ANY OF SELLER’S OFFERS TO
SELL, QUOTATIONS, OR ANY PROPOSALS. REFERENCE IN THIS ORDER TO ANY SUCH OFFER TO
SELL, QUOTATION, OR ANY PROPOSAL SHALL IN NO WAY CONSTITUTE A MODIFICATION OF
ANY OF THE TERMS AND CONDITIONS OF THIS ORDER. BUYER EXPRESSLY OBJECTS IN
ADVANCE TO THE INCLUSION OF ANY ADDITIONAL, INCONSISTENT OR DIFFERENT TERMS
PROPOSED BY SELLER IN THE ACCEPTANCE OR ACKNOWLEDGMENT OF THIS ORDER. THE
INCLUSION OF SUCH TERMS BY SELLER WILL BE OF NO SIGNIFICANCE, AND SUCH PROPOSED
TERMS WILL NOT BE CONDITIONS OR ADDITIONAL TERMS TO THIS ORDER, AND BUYER’S
ACCEPTANCE OF SELLER’S GOODS OR SERVICES SHALL NOT BE DEEMED AN ACCEPTANCE OF
ANY SUCH DIFFERENT AND/OR ADDITIONAL TERMS AND/OR CONDITIONS. The Supplier Code
of Conduct, which is available on Buyer’s website at www.dresser-rand.com is
hereby incorporated by reference in its entirety. Unless otherwise stated on the
face of this order, the following terms and conditions shall exclusively govern
Buyer’s purchase of goods and services from Seller.

 

(b) This order, with such documents as are expressly incorporated herein by
reference, is intended by the parties as a final expression of their agreement
with respect to such terms as are included herein and is intended also as a
complete and exclusive statement of the T&Cs of their agreement. No course of
prior dealings between the parties and no usage of the trade shall be relevant
to determine the meaning of this agreement.

 

2. PRICE.

 

The prices for the goods or services purchased by Buyer pursuant to this order
will be Seller's prices specified on the face of this order. However, if this
order is submitted pursuant to the terms of a “long term agreement” (LTA) by and
between Seller and Buyer, then Seller and Buyer agree that the pricing set forth
in the LTA shall govern. Seller warrants that the prices for the goods or
services sold to Buyer under this order are not less favorable than those
currently extended to any other customer for the same or like goods or services
in equal or less quantities. In the event Seller reduces its price for such
goods or services during the term of this order, Seller agrees to reduce the
prices hereof

 

correspondingly. No extra charges of any kind including interest charges,
service charges or carrying charges will be allowed unless specifically agreed
to in writing by Buyer. Seller shall invoice orders performed on “time and
material” basis as soon as otherwise practical. Unless otherwise noted,
quotations are valid for one hundred eighty (180) calendar days and shall also
be exclusively governed by the T&Cs of this order.

 

3. TAXES AND OTHER CHARGES.

 

The price for the goods or services include, unless otherwise agreed and
specifically listed on the face hereof, all packing, inspection, insurance and
shipping costs and all federal, state and local excise, sales, use, value added,
transfer or other taxes assessable against the production, sale, shipment or use
of any goods or services covered by this order. Seller will accept a valid tax
exemption certificate from Buyer. Seller shall indemnify and hold harmless Buyer
from all claims and liabilities arising from Seller’s failure to report or pay
any taxes, tariffs or duties for which Seller is responsible.

 

4. DELIVERY AND DEFAULT.

 

Time is of the essence in the performance of this order. Unless otherwise stated
by Buyer, all goods must be shipped FCA Point of Manufacture (pursuant to
INCOTERMS in effect on the date of Buyer’s purchase order). If the parties elect
to ship DDU, Buyer shall prepare and file all import documentation. At all
times, Seller shall be responsible for preparing and filing all export
documentation for all shipments. To the extent Seller is responsible for any
transportation in connection with such shipments, Seller shall ship at the most
advantageous rates unless otherwise authorized in writing by Buyer. Any extra
expense in effecting delivery of goods not so shipped will be charged to Seller.
Buyer may instruct Seller to ship goods to a third party selected by Buyer,
including, without limitation, Buyer’s customers’ locations. Delivery shall not
be deemed to be complete until goods or services have actually been accepted by
Buyer or its representative. Delivery of goods or services must be made within
the time specified in this order (or applicable change order as the case may
be). In the event Seller for any reason anticipates difficulty in complying with
the required delivery date, or in meeting any of Buyer’s other requirements,
then Seller shall promptly notify Buyer in writing. If Seller does not comply
with Buyer’s delivery schedule, Buyer may require delivery by fastest way and
charges resulting from the premium transportation must be fully prepaid and
absorbed by Seller. Buyer may by written notice of default to Seller terminate
the whole or any part of this order (i) if Seller fails to perform within the
time specified herein or any extension thereof; or (ii) if Seller fails to
perform any of the provisions of this order. In the event of termination
pursuant to this section, Buyer shall have the right, in addition to any other
rights and remedies conferred by law or under this order, to procure, upon such
terms and in such manner as Buyer may





 

Annex B

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 



 1 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 



deem appropriate, goods or services similar to those terminated, and Seller
shall be liable to Buyer for any excess costs for such similar goods or
services. Unless otherwise agreed in writing, Seller shall not make material
commitments or production arrangements in excess of the amount or in advance of
the time necessary to meet the agreed upon delivery schedule. It is Seller's
responsibility to comply with this schedule, but not to anticipate Buyer's
requirements.

 

5. PACKAGING REQUIREMENTS.

 

Buyer requires and the Seller agrees that all packaging materials shall be of
sufficient construction to ensure the integrity and stability of the entire
package so as to ensure and provide for the safe handling upon the delivery of
the same to Buyer. With respect to heavy components that are shipped to Buyer,
or to other locations designated by Buyer, Seller agrees to meet Buyer’s
requirement that the components will be configured inside the package so as to
ensure safe handling and Seller further agrees and promises that banding and/or
shrink wrap will be used, where necessary, to reinforce the strength of the
packaging.

 

6. QUANTITY.

 

Goods may not be shipped to Buyer’s designated location in advance of Buyer’s
delivery schedule without Buyer’s prior written approval. Any unapproved
shipments may be returned to Seller at Seller's expense, shipping charges
collect.

 

7. IDENTIFICATION.

 

Each shipment under this order must be positively identified by suitable marking
on the outside of each package. An itemized list of contents must be contained
in each shipment bearing the order number and on the outside of each shipment in
format approved by Buyer. No charge will be allowed by Buyer for cartage or
packing unless agreed upon beforehand in writing. All expenses incurred by
Seller’s failure to furnish necessary shipping documents shall be charged to
Seller and may delay payment of invoices.

 

8. QUALITY AND INSPECTION.

 

(a) Notwithstanding (i) payment, (ii) passage of title, or (iii) prior
inspection or test, all goods or services delivered shall at all times be
subject to Buyer's and its customers’ final acceptance, inspection and testing
but neither Buyer's or its customers’ acceptance, inspection or testing nor
failure to inspect or test shall relieve Seller from full responsibility for
furnishing goods and services conforming to the requirements of the order, nor
prejudice any claim, right or privilege Buyer or its customers may have because
of defective or unsatisfactory goods or services. Buyer and its customers
reserve the right to reject and return at the risk and expense of Seller such
portion of any shipment which may be defective or fails to comply with
specifications without invalidating the remainder of the order. Any goods or
services rejected or

 

otherwise not meeting the standards set forth above may be held for disposition
at the expense and risk of Seller or, at Buyer's or its customers’ sole
discretion, be returned for credit or promptly replaced or re-performed by
Seller at Seller's sole expense. At all reasonable times during the period of
Seller’s performance hereunder, including the period of manufacture, Buyer and
its customers may inspect and/or test the goods and services to be furnished
hereunder at any location where the work associated with the goods and services
are being performed, including those of Seller’s suppliers, and Seller shall
provide, without additional charge, reasonable facilities and assistance for
safe and convenient inspection and testing. Seller shall provide and maintain an
inspection and process control system acceptable to Buyer covering the goods and
services hereunder. Records of all inspection services by Seller shall be kept
complete and available to Buyer during the performance of this order and for
such longer periods as may be specified in this order or as otherwise required
by Buyer. Buyer or its customers may furnish to Seller a list of noncompliant
items following inspection, and such list shall constitute Buyer’s or its
customers’ non-acceptance of the noncompliant items listed.

 

(b) Seller shall promptly, prior to or with each shipment, provide Buyer with
originals of all regulatory required documentation, including but not limited to
mill test certificates and test results with delivery of any fabricated metal
materials as well as any other documentation requested by Buyer.

 

9. SUSPENSION OF WORK / CANCELLATION.

 

(a) Buyer shall have the right to direct Seller by written or electronic notice,
or verbal notice confirmed in writing, to suspend all or any part of the work
associated with the goods and services being provided pursuant to this order. If
the work associated with the goods and services is suspended pursuant to this
paragraph, then an equitable adjustment shall be made for any increase in the
time and the cost (exclusive of profit) of performing this order necessarily
caused by such suspension, and the order will be modified in writing accordingly
by change order. No claim will be allowed under this paragraph unless the claim
in an amount stated is asserted in writing within ten (10) days after the
termination of the suspension. When the suspension has been terminated, Seller
shall immediately commence performance, notwithstanding the fact that the amount
of the adjustment in price, if any, or a revised delivery schedule of the order
has not been agreed to Buyer and Seller.

 

(b) Buyer may cancel this order at any time for its convenience, in whole or in
part, by giving written or electronic notice to Seller. If these terms are made
part of an agreement for multiple orders, Buyer may cancel the entire agreement
for its convenience by giving written or electronic notice. Upon receipt of such
cancellation notice, Seller shall immediately act so that no further costs are
incurred, and shall thereafter do only such work as may be necessary to preserve
and protect work already in progress and to protect

 

 2 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 



material and goods at the work site or in transit thereto. All cancellation
claims must be submitted by Seller in writing to Buyer’s purchasing department
within 15 days of the order cancellation date. Buyer’s sole obligation for
cancellation under this section shall be to reimburse Seller for (a) those
services actually performed and for those goods actually shipped and accepted by
Buyer up to the date of cancellation, and (b) costs incurred by Seller for
unfinished goods, which are specifically manufactured for Buyer and which are
not standard goods of Seller, as of the date of cancellation. In no event shall
Buyer be responsible for loss of anticipated profit nor shall reimbursement
exceed the order value. In no case shall Buyer’s responsibility be greater than
liability equal to thirty (30) days of finished goods and/or services in process
(WIP) and thirty (30) days of raw material unless specifically agreed to in
writing by Buyer.

 

10. CHANGES.

 

Buyer shall have the right to make changes to this order, including, without
limitation, quantities, specifications and/or delivery schedules, but no
additional charges will be allowed unless authorized in writing by Buyer. If
such changes affect delivery or the amount to be paid by Buyer, Seller shall
notify Buyer within ten (10) days following a change requested by Buyer with
Seller’s proposal for adjustments to price or schedule along with sufficient
supporting data to justify such adjustments for Buyer's consideration and
discussion with Seller. Any request from Seller for a price increase or
extension of time for delivery shall not be binding on Buyer unless evidenced in
Buyer’s change order. If Seller and Buyer fail to agree upon any adjustments to
the price or time, then Seller agrees to proceed promptly and diligently with
the prosecution of the requested changes as set forth in the applicable change
order and any disputes that remain unresolved between Seller and Buyer after
thirty (30) days with respect to any change order shall be subject to the
dispute resolution process as provided for in these T&Cs.

 

11. CONFIDENTIAL INFORMATION.

 

Seller agrees not to make use of nor disclose to third parties any data,
designs, drawings, specifications and other information furnished to it by
Buyer, except for the performance of this order. Upon completion, cancellation
or termination of this order, Seller shall return to Buyer, all such data,
designs, drawings, specifications and other information, including copies made
by Seller. This order is confidential between Buyer and Seller, and it is agreed
by Seller that none of the details connected herewith shall be published or
disclosed to any third party without Buyer’s prior written permission. Any
knowledge or information which Seller shall have disclosed or may hereafter
disclose to Buyer and which in any way relates to the goods or services covered
by this order shall not unless otherwise specifically agreed to in writing by
Buyer be deemed to be confidential or proprietary information and shall be
acquired by Buyer free from any restrictions as part of the consideration for
this order.

 



12. PAYMENTS / WAIVER OF LIENS.

 

(a) Payment terms Net 25th 2nd Prox will be paid on the 25th day of the second
month following the later of the receipt complete and accurate invoice and
related documents, or the receipt of acceptable goods or services purchased.
Related documentation includes invoices with bills of lading, express receipts
and bills for prepaid transportation charges attached. Payment of invoices will
be made in accordance with those terms appearing on the face of this purchase
order herein. All invoices from U.S. manufacturers must bear the following
certification in order to be passed for payment. “We hereby certify that these
goods were produced in compliance with the Fair Labor Standards Act of 1938 as
amended, and regulations and orders issued by the United States Department
ofLabor thereunder.”

 

(b) At no time shall Seller, nor shall Seller allow its subcontractors or
suppliers, to assert a lien against Buyer or Buyer’s customer with respect to
any goods or services provided pursuant to this order. Along with all requests
for payments, Seller agrees to provide Buyer with Seller’s and Seller’s
supplier’s and subcontractor’s waiver of liens in a form and format acceptable
to Buyer. Buyer’s receipt of said waiver of liens shall also be a condition
precedent to Buyer’s payment of any of Seller’s invoices.

 

13. ASSIGNMENT.

 

Neither this order, nor any portion thereof, may be assigned, subcontracted or
transferred by Seller without Buyer’s prior written consent.

 

14. INTELLECTUAL PROPERTY.

 

Seller hereby grants Buyer a non-exclusive, assignable, transferable,
sublicensable worldwide license to any of Seller’s or its supplier’s
intellectual property to the extent same is required for use of the goods sold
and services performed under this order. Seller warrants that goods sold and
services performed under this order do not, and will not, infringe any valid
patent, copyright, trademark, trade secret or any other intellectual property
interest owned or controlled by any other person, and Seller agrees to
indemnify, defend and hold harmless Buyer, its officers, employees, agents,
representatives, successors, assigns and any of Buyer’s customers buying or
using the goods or services specified herein, from any all losses, liabilities,
damages, penalties, injuries, claims, demands, actions, suits, costs and
expenses (including, without limitation, reasonable attorney and other
professional fees and disbursements) arising out of a claim or suit at law or
equity for actual or alleged infringement of such intellectual property
interests, by reason of the buying, selling or using the goods or services
supplied under this order, and Seller will assume the defense of any and all
suits and will pay all costs and expenses incidental thereto. If buying, selling
or use of said goods or services is enjoined, then Seller shall at its own

 

 3 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 



expense and at Buyer’s option either procure for Buyer the right to continue
buying, selling and using said goods or services or replace the same with a
non-infringing equivalent; or remove said goods or services from commerce and
refund to Buyer the purchase price and the related transportation and handling
costs thereof. Unless otherwise agreed to in writing by Seller and Buyer, all
right, title and interest in any inventions, developments, improvements or
modifications of or for goods and services shall exclusively belong to Buyer as
part of this work for hire.

 

15. INDEMNITY.

 

Seller shall defend, indemnify and hold harmless Buyer, its officers, employees,
agents, representatives, successors, assigns and any of Buyer’s customers buying
or using the goods or services specified herein, from and against any and all
losses, liabilities, damages, penalties, injuries, claims, demands, actions,
suits, costs and expenses (including, without limitation, reasonable attorney
and other professional fees and disbursements) of whatsoever kind and nature, in
contract or tort, or under any other theory of law: (i) arising out of any
misrepresentation by Seller or relating to any breach or default in the
performance of Seller’s obligations under this order with respect to ownership,
possession, use, operation, condition, sale, purchase, lease, maintenance,
selection, manufacture, or delivery of any item or items of goods or services
(including, without limitation, latent and other defects, whether or not
discoverable by Buyer); (ii) arising out of any claims for injury to or death of
persons or damage to property in any manner due to, in whole or in part, any act
or omission on the part of Seller; (iii) and any defects in goods sold or
services provided to Buyer pursuant to this order. This indemnity shall survive
the termination, cancellation or expiration of this order.

 

16. COMPLIANCE WITH LAW.

 

Seller warrants that, in the performance of this order, Seller and all goods and
services provided hereunder will comply with all applicable federal, foreign,
state and local laws, ordinances, codes, regulations, and orders now in effect
or which may become effective and which may apply to the goods or services
provided hereunder, including, but not limited to, the Occupational Safety and
Health Act of 1970 as amended (“OSHA”); Toxic Substance Control Act as amended
(“TSCA”); the Equal Employment Opportunity Act and the Regulations and Standards
issued pursuant thereto (“EEOC”); and the Fair Labor Standards Act of 1938 as
amended (“FLSA”). Additionally, Seller represents and warrants that it shall
supply Buyer with such information as may be necessary to permit Buyer to comply
with the Federal Hazard Communication Standard as set forth in 29 CFR 1910.1200
(or the equivalent of 29 CFR 1910.1200 in the applicable local jurisdiction).
Seller shall supply such data safety sheets (SDS) to Buyer and the receiving
facility at the time of making its first delivery pursuant to this order, and
shall revise or amend such SDS

 

as necessary during the course of fulfilling this offer. Failure of Seller to
supply such SDS shall be conclusively presumed to mean that such data is not
required for the goods supplied. Further, Seller warrants that the goods
furnished by it will be in compliance with the Consumer Product Safety Act
(“CPSA”), National Highway Safety Act (“NHSA”); and regulations issued pursuant
thereto. Additionally, Seller shall encourage Diverse Business Entities (DBEs)
to bid for, and shall endeavor to use DBE’s, in any supply or subcontract
opportunity related to this Order. Seller shall, upon request of Buyer, report
such use of such DBE’s in connection with this Order. A DBE is Minority Owned
Businesses, Women-Owned Businesses, Veteran Owned Businesses, Small
Disadvantaged Businesses, Certified Section 8 (a) Businesses, Small Businesses,
HUB Zone Businesses, Veteran Disabled Owned Businesses and Disabled Owned
Businesses.

 

17. CONTINGENCIES.

 

In the event of war, declared or undeclared, acts of terrorism, fire, flood,
strike, labor trouble, riot, act of governmental authority, acts of God or other
similar contingencies beyond the reasonable control of Seller, or in the event
of plant shutdown or closing or sale by Seller, Seller shall notify Buyer of
such delaying event or occurrence and take all steps necessary to end such
delay, including procurement of materials from alternate sources and
acceleration of activities to meet Buyer's schedule. If in Buyer’s discretion
the delay is not capable of prompt remedy, Buyer may terminate this order for
its own convenience pursuant to the terms of this order. Buyer shall not be
liable for damages resulting from delays arising out of causes beyond its
control, including but not limited to, acts of God, acts of any government,
fires, floods, epidemics, quarantine restrictions, strikes, labor shortages,
material shortages or significant price increases, freight embargoes, and severe
weather, nor shall such delay affect the remainder of this order.

 

18. WARRANTIES.

 

(a) Seller warrants that all goods and services delivered under or pursuant to
this order shall be free of any claim of any nature by any third person and that
Seller will convey clear unencumbered title thereto to Buyer as provided
hereunder. Seller also warrants that all goods and services sold hereunder or
pursuant hereto will be of the best quality of their respective kinds and free
from all defects in design, material and workmanship, and shall conform strictly
to the specifications, drawings, samples or other requirements including
performance specifications, specified or furnished and shall be merchantable and
fit for Buyer's intended purposes. Seller warrants its goods for a period of
twelve (12) months from the date Buyer sells such goods to Buyer’s customer or
twenty-four (24) months from the date Buyer ships such goods to Buyer’s
customers, or twenty-four (24) months from the date Seller ships such goods to
Buyer’s customer, whichever occurs last. Seller warrants

 

 4 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 



all services for a period of twelve (12) months from the completion of the work
and Buyer’s customer’s acceptance of the same. These warranties shall run to
Buyer, its successors, assigns, customers, and other users of the goods or
services. For any breach of these warranties, Seller shall at Buyer’s direction
do any of the following (i) take all necessary action, at Seller’s full cost and
expense, to correct such breach in the most expeditious manner possible; (ii)
refund an equitable portion of the contract price; (iii) furnish replacement
goods, as necessary, at the original shipping point; or (iv) in the case of
services, re-perform the services. All costs incurred in the expedient
correction of breach, (including premium time, de-installation, installation,
re-commissioning and freight if required by Buyer's operating needs) shall be
borne by Seller. In the event of failure by Seller to correct defects in or
replace nonconforming goods or services expeditiously, Buyer, after reasonable
notice to Seller, may make such corrections or replace such goods and services
and charge Seller for the full cost incurred by Buyer thereby. With respect to
goods furnished but not manufactured by Seller, Seller shall assign to Buyer (or
upon direction from Buyer, assign to Buyer’s customers) all warranties that
Seller receives from the manufacturer. However, Seller agrees to be Buyer's
primary contact on all warranty claims. With respect to any goods and services
that are being directly or indirectly procured by Buyer and/or by Buyer’s
affiliated companies for the benefit of their respective customers, Seller
expressly agrees to be additionally bound to Buyer and to Buyer’s affiliates to
the same degree and extent that Buyer's or Buyer’s affiliate’s obligations under
the terms and conditions with their respective customers (which are hereby
incorporated into this agreement by reference) exceed Seller’s obligations and
duties to Buyer or Buyer’s affiliate as provided for in this order

 

(b) Seller further certifies, represents and warrants to Buyer that Seller, and
any subcontractors utilized by Seller in providing any goods and/or in
performing any services for Buyer, its affiliates and their customers, are in
full compliance with all applicable Federal and State laws regarding the
documentation of employees as to their eligibility to work in the United States
as set forth in the Immigration Reform and Control Act of 1986 and the
regulations promulgated hereunder, including the completion of Form I-9s
(Employment Eligibility Verification) by all such employees. Seller further
expressly certifies to Buyer that Seller agrees to immediately notify Buyer, but
in no event later than five business days, in the event any Federal or State
agency should assert, in whole or in part, that Seller or Seller’s
subcontractors and/or suppliers are in violation of any such requirements.
Seller further agrees that if the foregoing certification, representations and
warranties are determined to be false or misleading, then Buyer may: (a)
immediately terminate any and all agreements and business dealings with Seller
without any cost nor obligation to Buyer; and (b) Seller shall defend, indemnify
and hold Buyer, its customers and their respective affiliates and the respective
directors, officers and

 

employees of the same, harmless from any and all damages, liabilities, penalties
and/or fines (given as examples only) arising from this certification,
representation and warranty, as well as paying all attorneys' fees and costs;
and (3) Buyer and the foregoing shall also be entitled to avail itself to all
its other legal and equitable remedies.

 

19. GOVERNMENT CONTRACTS.

 

If this order indicates, or if Seller is otherwise informed, that it is placed,
directly or indirectly, under a contract of the United States Government or any
State or other governmental authority, then the following forms, as well as
Attachment 1 to D-R195 for US Government Related Purchases, at the revision
level in effect at the time purchase order is issued, shall also apply to this
order: Form D-R-193, United States Government Subcontractor Certifications -
Annual; Form D-R-194, United States Government Subcontractors Certifications -
Proposals over $10,000. To the extent that the terms of this order are
inconsistent with any such required terms and conditions, then the required
terms and conditions will prevail and be binding on both Buyer and Seller.
Seller agrees, upon request, to furnish Buyer with a certificate or certificates
in such form as Buyer may require certifying that Seller is in compliance with
all such terms and conditions as well as any applicable law or regulation. Upon
Seller’s written request, Buyer will promptly make available to Seller copies of
all pertinent terms and conditions required by any such government contract. It
is Seller’s ultimate responsibility to ensure its compliance with all government
contracting standards including, but not limited to, Attachment 1 to DR195 for
US Government Related Purchases, D-R 193 and D-R194.

 

20. BUYER'S PROPERTY.

 

Unless otherwise agreed to in a writing signed by an authorized representative
of Buyer, all drawings, sketches, blueprints, specifications, designs, models,
tools, molds, jigs, dies, patterns and other material and information furnished
or paid for by Buyer pursuant to this order or any applicable order and any
replacement thereof or any materials affixed or attached thereto shall be and
remain the exclusive property of Buyer and shall be delivered to Buyer or
otherwise disposed of in accordance with Buyer's instructions. Such property,
and whenever practical each individual item thereof shall be plainly marked or
otherwise adequately identified by Seller as “Property of Buyer” and shall be
safely stored separate from Seller's property. Seller shall not substitute any
property for Buyer's property and shall not use such property except in filling
Buyer's orders. Seller assumes all risk and liability for loss of or damage to
Buyer's property in its custody or control, except for normal wear and tear, and
shall insure such property at its own expense for an amount at least equal to
the replacement cost thereof, with loss payable to Buyer and such property shall
be subject to removal at

 

 5 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 

Buyer's written request in which event Seller shall prepare such property for
shipment and shall redeliver to Buyer in the same condition as originally
received by Seller, reasonable wear and tear expected, all at Seller's expense.
Unless previously known to Seller and free of any obligation to keep it
confidential, all information of Buyer shall be kept confidential by Seller and
such information and other property of Buyer shall be used only in performing
under this order and may not be used for other purposes. Such property while in
Seller's custody or control shall be held free of any liens at Seller's risk.

 

21. SURVIVAL.

 

The obligations of the parties under this order which by their nature would
continue beyond the termination, cancellation or expiration of this order,
including by way of illustration and not limitation, those in sections 8, 11,
14, 15, 16, 18, 20, 21, 22, 26, 27, 31, 32 and 35 shall survive termination,
cancellation or expiration of this order.

 

22. TITLE AND RISK OF LOSS.

 

Seller assumes the following risks: (a) all risks of loss or damage to all
goods, work in process, materials and other things until the delivery thereof as
herein provided in Section 4; (b) all risks of loss or damage to third persons
and their property until the delivery of all goods as herein provided in Section
4; (c) all risks of loss or damage to any property received by Seller from or
held by Seller or its suppliers for the account of Buyer, until such property
has been delivered as herein provided in Section 4, and (d) all risk of loss or
damage to any of the goods or part thereof rejected by Buyer, from the time of
shipment thereof to Seller until redelivery thereof as herein provided in
Section 4. Title to goods and services purchased by Buyer hereunder shall pass
to Buyer simultaneously when risk of loss to such goods and services passes to
Buyer in accordance with the terms herein.

 

23. COMPLIANCE WITH EXPORT CONTROL AND ANTI-BRIBERY LAWS.

 

Seller will comply with all applicable export and re-export control laws
including, without limitation, laws related to export licensing, in connection
with performing its obligations hereunder. Seller will, upon request, provide
Buyer with the Export Control Classification Number, or such similar number from
other jurisdictions. Seller represents, warrants, and covenants that it, its
owners, employees, representatives, and agents have not and will not violate any
provision of any applicable law related to bribery or corruption, including the
U.S. Foreign Corrupt Practices Act, and the U.K. Bribery Act of 2010 in
connection with this order or its relationship with Buyer. Without limiting the
generality of the foregoing, Seller will not, nor will any of its officers,
employees, representatives or agents, directly or indirectly, offer, give, or
agree to offer or give any payment, gift, or other advantage: (1) which is
intended to, or does, influence any person to act or reward any person for
acting in breach of an expectation of good faith, impartiality or trust;

 

(2) which it would otherwise be improper for the recipient to accept; or (3)
which is made to or for a public official with the intention of influencing them
to allow Seller or Buyer to obtain or retain business or a business advantage
(“Corrupt Act”). Seller covenants not to seek to, directly or indirectly,
improperly or corruptly influence or attempt to influence a public official, or
any individual to act to the advantage of either Seller or Buyer or otherwise to
perform their duties improperly and Seller covenants not to use proceeds of any
payment made under this Order, directly or indirectly, for this purpose or
otherwise for the purpose of or in connection with any Corrupt Act. Seller
covenants to notify Buyer immediately if, at any time, it becomes aware that any
of the representations, warranties, and covenants set out in this Article are no
longer correct. If Buyer in good faith has reasonable concern that there has
been a breach of this provision, notwithstanding any other provision herein,
Buyer may immediately terminate this Order and any other agreement without
notice or penalty and without further liability or obligation. If Seller fails
to meet its obligations in this paragraph, Seller shall defend, indemnify and
hold Buyer harmless from and against any fines, penalties and/or damages
resulting there from. In addition, Buyer may, at its discretion, terminate this
order without any further liability or obligation.

 

24. WAIVER.

 

A holding that any term or condition hereof is void or unenforceable shall not
render void or unenforceable any other terms or conditions of this order. No
claim or right arising out of a breach of this order can be discharged in whole
or in part by a waiver or renunciation of the claim or right unless the waiver
or renunciation is supported by consideration and is in writing signed by the
aggrieved party. The failure of Buyer to enforce at any time or for any period
of time any of the provisions hereof shall not be construed to be a waiver of
such provisions nor the right of Buyer thereafter to enforce each and every such
provision. The rights and remedies of Buyer provided in this clause shall not be
exclusive and are in addition to any other rights and remedies provided by law
or under this order.

 

25. SETOFF.

 

Buyer shall have the right at any time to set-off any amount owed by Buyer (or
by Buyer’s affiliated companies) to Seller or to Seller’s affiliated companies.

 

26. SERVICES ON BUYER'S PREMISES.

 

If Seller's performance under this Order involves operations by Seller on the
premises of Buyer or Buyer’s customer, Seller shall take all necessary
precautions to prevent the occurrence of any injury to person or property during
the progress of such services. Seller shall maintain such public liability,
property damage and employees' liability and compensation insurance as will
protect Buyer from said risk and from any claims under applicable worker’s

 

 6 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 

compensation and occupational disease acts. Seller hereby agrees on behalf of
its employees, agents and representatives, to submit to any security
requirements of Buyer, or Buyer’s customer, and to comply with all rules and
regulations established by Buyer. Buyer shall be named as an additional insured
on all public liability, property damage and employee’s liability insurance.
Seller shall provide Buyer with a certificate of insurance evidencing the kinds
and amounts of insurance to at all times be carried by Seller so that the same
are acceptable to Buyer. Buyer shall be provided at least thirty-(30) days prior
notice before changes to or termination of any such insurance coverage. Seller
shall have sole responsibility for all governmental taxes and contributions
imposed with respect to all persons compensated by Seller while such persons are
on the premises of Buyer or Buyer’s customer.

 

27. LIMITATION ON BUYER 'S LIABILITY.

 

In no event will Buyer, nor shall Buyer’s customers nor shall their affiliated
companies, be liable to Seller for any indirect, incidental, consequential, or
punitive damages, or for loss of profits, revenue, or data, whether in an action
in contract, tort, strict liability, or otherwise, even if advised of the
possibility of those damages. Buyer's liability on any claim of any kind for any
loss or damage arising out of or in connection with or resulting from this order
or from the performance or breach thereof shall in no case exceed the price
allocable to the goods or services or unit thereof, which gives rise to the
claim. Buyer shall not be liable for penalties of any kind. Any action resulting
from any breach on the part of Buyer as to the goods or services delivered
hereunder must be commenced within one (1) year after the cause of action has
accrued and all rights of Seller to commence any court action or proceeding with
respect to this order shall terminate one (1) year after the cause of action has
accrued.

 

28. IMPORT RELATED PROVISIONS.

 

(a) ANTI-DUMPING. (i) If Buyer is serving as the “Importer of Record” the
following applies to all transactions involving imported goods; then “(a)(ii) ”
below does not apply. Seller warrants that all sales made hereunder are or will
be made at not less than fair value under applicable “ANTI-DUMPING” or
countervailing duty laws and Seller will indemnify, defend and hold Buyer and
its customers and their affiliated companies, harmless from and against any
costs or expenses (including but not limited to any anti-dumping or
countervailing duties which may be imposed) arising out of or in connection with
any breach of this warranty.

 

(ii) If the front side of this order indicates Seller is, or if Seller acts as
Importer of Record the following apply to all transactions involving imported
goods; then “(a)” above does not apply. Seller agrees that Buyer will not be the
“IMPORTER OF RECORD” nor a party to the importation of the goods that the
transaction(s) represented by this order will be consummated subsequent to
importation, and that Seller will neither cause nor permit Buyer’s name to be
shown as Importer of Record on any customs declaration.

 

(b) DRAWBACK. Buyer shall be entitled to all customs duty and import drawback
rights, including, without limitation, those provided under United States law,
and upon request and where applicable, Seller will provide Buyer with requested
and appropriate documentation, including, without limitation, U.S. Customs Form
7543 entitled "Certificate of Delivery" properly executed to transfer such
rights to Buyer.

 

(c) ASSISTS AND OTHER CHARGES THAT AFFECT THE VALUE OF THE GOODS. Seller will
provide commercial invoice(s) for all goods that will be imported into the
United States. Seller will identify the proper US HTS codes for all goods sold.
Any charges for assists (as defined in US Customs laws and regulations) or other
charges, costs, fees and payments that could affect the declared value of the
goods shall be properly identified on the commercial invoice.

 

(d) IMPORTER SECURITY FILING. – When Buyer is serving as Importer of Record for
goods being transported to the United States via ocean shipment, Seller will
timely and accurately supply all data elements necessary to the Importer
Security Filing as required by US Customs. Seller will supply such data elements
to Buyer or to the appropriate customs broker, as directed by Buyer.

 

(e) CERTIFICATES OF ORIGIN. Seller will provide certificates of origin relating
to such products within the meaning of the rules of origin of the NAFTA
preferential duty provisions and execute such other documents as may be
necessary for Buyer to claim duty preference under any applicable programs.

 

(f) INDEMNIFICATION. Seller will defend, indemnify and hold Buyer harmless
against any penalties, fines or other damages resulting from or arising out of
Seller’s failure to comply with the provisions of this Article.

 

29. DISPUTE RESOLUTION.

 

Seller and Buyer agree that if a party hereto is claimed by the other to this
agreement to be in default in their performance of any of their obligations as
provided for in this order, and/or have a claim based on or arising out of this
order, and such claimed default continues after thirty (30) days' notice in
writing by the party hereto claiming the default and what must be done to remedy
the same, then the board of arbitration (as opposed to either party filing a
lawsuit in a court of law with respect to such dispute) as hereinafter provided
for, shall first determine whether such specified default has occurred. In no
event shall said board of arbitration expand nor restrict any of Buyer’s or
Seller’s respective rights or obligations beyond those as provided for in this
order. If such default is found to exist, the board shall fix the time within
which it must be cured, and shall assess such damages and impose on the party in
default such other requirement as may seem to the board to be proper under the
circumstances. Each party hereto agrees that



 



 7 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE
D-R195 Terms and Conditions –USA - Effective May 20, 2015

 



it will pay such damages and comply with such requirements as may be specified
by the board of arbitration. All disputes arising under this order, except as
otherwise provided for herein, shall be settled by binding arbitration in
accordance with the rules, then pertaining, of the American Arbitration
Association. The site of arbitration shall be in Houston, Texas or Buffalo, New
York, or other mutually agreed upon location. The board of arbitration shall be
comprised of three (3) arbitrators. Each party shall each select 1 (one)
arbitrator and the third arbitrator shall be selected by the two arbitrators.
The 3 (three) arbitrators shall comprise the board of arbitration. A majority
vote of the 3 (three) arbitrators shall be considered a final decision by the
board of arbitration. The arbitration award shall be a speaking award setting
out reasons for the same. To the extent that either party hereto prevails in any
such disputed, said prevailing party shall be entitled to be awarded that
proportion of its reasonable costs and expense (including attorney’s fees) that
it actually incurred in the matter. Such final decisions may be enforced in the
courts located in Buffalo, New York or Houston, Texas.

 

30. GOVERNING LAW / JURISDICTION.

 

(a) This Agreement shall be governed by and be construed in accordance with the
laws of the State of Texas, excluding its conflicts of laws. The parties waive
all rights under and agree that the United Nations Convention on the
International Sale of Goods does not apply. Seller and Buyer agree that all
actions, suits or proceedings arising out of or based upon this order shall be
brought and maintained exclusively in the state or federal courts located in
Houston, Texas or Buffalo, NY and Seller and Buyer expressly consent to the
personal and subject matter jurisdiction of said courts.

 

(b) Seller acknowledge that Seller’s breach of the terms of this order, and the
agreement between Seller and Buyer, will cause Buyer to suffer irreparable harm,
the extent of which would be difficult to ascertain and, in any event, money
damages would be inadequate in the event of such a breach. Accordingly, Seller
agrees that in the event of a breach of this agreement by Seller, Buyer shall be
entitled to specific performance and injunctive or other equitable relief as the
board or arbitration (referenced above) or as a court may deem appropriate, and
such remedies shall not be deemed to be the exclusive remedy for Seller’s breach
of this Agreement, but shall be in addition to all other remedies available at
law or equity or as otherwise provided for in this order, which constitutes the
agreement by and between Seller and Buyer.

 

31. SUPPORT OF GOODS.

 

Seller warrants that goods and services purchased under this order, including
the sub-assemblies and spare parts, shall be made available by Seller to Buyer
and its customers during the operational life of the items purchased or for ten
(10) years after the date of final shipment under this order, whichever is
later. Further, during said period, Seller shall continue to provide technical
support and service at the same level as presently provided. In the event Seller
discontinues manufacture of the aforementioned items, sub-assemblies or spare
parts thereof

 

does not provide any of them in a timely manner for Buyer’s requirements, Seller
shall make available to Buyer all drawings, specifications, data and know-how
which will enable and facilitate Buyer, its suppliers or its customers to
manufacture or procure and use and sell said items, sub-assemblies and spare
parts under a royalty-free license which is hereby granted.

 

32. CERTIFICATION OF ORIGIN.

 

For all goods covered by this order, Seller shall provide to Buyer an up-to-date
certificate of origin, including, without limitation, certificates of origin
that identify the goods as originating under applicable under applicable free
trade agreements such as the North American Free Trade Agreement, or as
otherwise requested by Buyer either at the time the order is placed or after.

 

33. HEADINGS.

 

Headings are for convenience only and shall be given no force or effect. Fax and
electronic copies shall be given the full force and effect as an original.

 

34. INDEPENDENT CONTRACTORS.

 

The parties to this Agreement are independent contractors and neither party will
have the power to bind the other or incur obligations on the other’s behalf
without the other’s prior written consent.

 

35. RECORDS.

 

Seller will maintain complete and accurate records regarding production and
manufacture of goods for a period of ten (10) years following expiration of this
Agreement. Upon reasonable advanced notice, Buyer may inspect and make copies of
such books and records during normal business hours to verify compliance with
the terms and conditions of this Agreement.

 

36. AUDIT.

 

At all reasonable times and with reasonable advance notice, Buyer contemplates
and Seller further agrees to permit Buyer to audit all records relating to the
goods and services that Seller is providing to Buyer at Seller’s place of
manufacture, or at any of Seller’s subcontractor's place of manufacture or
performance (which Seller shall ensure that Buyer has the right to undertake),
or at any other place where any of the goods are being manufactured and/or
services are being performed. Buyer may elect to conduct inspections on Seller’s
or its subcontractor’s premises either on a random or 100 percent inspection
basis. During the time Buyer is on Seller’s or its subcontractor’s site, Buyer
shall be provided reasonable private office space at no charge. Seller and its
subcontractors shall provide Buyer with copies of all records pertaining to said
goods and services upon Buyer’s request.





 



 8 

 

 

DRESSER-RAND COMPANY

TERMS AND CONDITIONS OF PURCHASE

D-R195 Terms and Conditions –USA - Effective May 20, 2015

 

37. C-TPAT COMPLIANCE.

 

Seller warrants that it shall be compliant with the requirements of the
Customs-Trade Partnership Against Terrorism initiative (“C-TPAT”). Without
limiting the generality of the foregoing, Seller shall take an active role in
ensuring the security of its cargo by ensuring that the goods and containers are
properly secured and have not been compromised or tampered with from the initial
point of origin to their final destination. This may include physical security,
access control, procedural security, personnel security, education and training
awareness in furtherance of such objective. All goods and other and materials
related to this order will be stored in a safe and secure area within the
designated facility. Additionally Seller shall introduce the C-TPAT program to
its key manufacturing, shipping and receiving and distribution locations
worldwide and all of Seller’s commercial trade partners, including vendors,
carriers and freight forwarders. A copy of the applicable C-TPAT minimum
security guidelines may be found at: http://www.cbp.gov/xp/cgov/trade/cargo
security/ctpat/secu rity criteria/

 

38. COUNTRY OF ORIGIN MARKING.

 

Seller will conspicuously mark the country of origin on all goods. Such marking
shall be legible, permanent, in English, and in close proximity to any other
Seller markings. In the event such marking would impair the functionality of
such goods, or if marking would be impossible, Seller must, in the alternative,
conspicuously mark the country of origin on the packaging containing such goods.

 

39. EQUAL OPPORTUNITY EMPLOYER.

 

Buyer is an equal opportunity employer and federal contractor or subcontractor.
Consequently, the parties agree that, as applicable, they will abide by the
requirements of 41 CFR 60-1.4(a), 41 CFR 60-300.5(a) and 41 CFR 60741.5(a) and
that these laws are incorporated herein by reference. These regulations prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, or national origin.
These regulations require that covered prime contractors and subcontractors take
affirmative action to employ and advance in employment individuals without
regard to race, color, religion, sex, sexual orientation, gender identity,
national origin, protected veteran status or disability. The parties also agree
that, as applicable, they will abide by the requirements of Executive Order
13496 (29 CFR Part 471, Appendix A to Subpart A), relating to the notice of
employee rights under federal labor laws.

 

END OF TERMS

         

 

 9 

 

 

ANNEX C: Joint Oversight Team

 

From E-C:

 

  1. Boris Maslov, President         2. Douglas Hamrin, VP of Engineering

 

From D-R:

 

1.Thomas Soulas, Director Business Development

 

2.Stephen Veigel, Vice President Global Solutions

 

3.Mike Cormier, Business Development Director

 

Annex C

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 1 

 

 

ANNEX D: Code of Business Conduct

  

 [annexd_1.jpg]

 

Annex D

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 1 

 

 

[annexd_2.jpg] 

 



 

 

 

 [annexd_3.jpg]

 



 

 

 

[annexd_4.jpg] 

 



 

 

 

[annexd_5.jpg] 

 



 

 

 

[annexd_6.jpg] 

 



 

 

 

[annexd_7.jpg] 

 



 

 

 

[annexd_8.jpg] 

 



 

 

 

[annexd_9.jpg] 

 



 

 

 

[annexd_10.jpg] 

 



 

 

 

[annexd_11.jpg] 

 



 

 

 

[annexd_12.jpg] 

 



 

 

 

[annexd_13.jpg] 

 



 

 

 

[annexd_14.jpg] 

 



 

 

 

[annexd_15.jpg] 

 



 

 

 

[annexd_16.jpg] 

 



 

 

 

[annexd_17.jpg] 

 



 

 

 

[annexd_18.jpg] 

 



 

 

 

[annexd_19.jpg] 

 



 

 

 

[annexd_20.jpg] 

 



 

 

 

[annexd_21.jpg] 

 



 

 

 

[annexd_22.jpg] 

 



 

 

 

[annexd_23.jpg] 

 



 

 

 

[annexd_24.jpg] 

 



 

 

 

[annexd_25.jpg] 

 



 

 

 

[annexd_26.jpg] 

 



 

 

 

[annexd_27.jpg] 

 



 

 

 

[annexd_28.jpg] 

 



 

 

 

ANNEX E: Performance Security—Letter of Credit Form

 

Issue date:

L/C No.:

 

Dresser-Rand Company

{Beneficiary Full Name/Address}

 

Currency & Amount: ------------------------------------

 

Gentlemen:

 

We have issued our irrevocable standby letter of credit no. --------in your
favor up to an aggregate amount of--------{currency and amount in
words/numbers}_____ expiring at our counters with our close of business on
__________ (the expiry date).

 

This letter of credit is available with ---------{issuing bank}------- against
presentation of your draft(s) at sight on------------ when accompanied by the
document indicated below.

 

Beneficiary’s dated statement purportedly signed by one of its authorized
representatives stating:

 

“The amount of this drawing represents a sum due us under your letter of credit
number -------------We hereby demand payment of ------------------{currency and
amount}. (Applicant)------------- is in breach of their contractual performance
obligations under the Contract/Purchase Order No. ---------- for the supply
of------------------{insert brief description of goods}”

 

This letter of credit sets forth in full the terms of our Undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any note, document, instrument or agreement referred to herein or in which
this letter of credit is referred to or to which this Letter of credit relates,
and any such reference shall not me deemed to incorporate herein by reference
any such note, document, instrument or agreement.

 

We hereby engage with you to honor your document(s) as specified above, drawn
under and in compliance with the terms and conditions of this standby, if
presented as specified herein on or before the stated expiration date.

 

Any demand made under and in compliance with the terms and conditions of this
standby will be duly honored if received at our above-mentioned office on or
prior to the Expiry Date of this Letter of Credit.

 

Except as otherwise expressly stated herein, this Letter of Credit is subject to
ISP98 International Chamber of Commerce, Publication No. 590 and engages us in
accordance with the terms thereof and as to matters not addressed by ISP98 shall
be governed and construed in accordance to the laws of State of New York and
applicable U.S. federal law.

   

Annex E

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

 

 1

